 HAWAIIAN
 DREDGING CONSTRUCTIO
N CO
.  81 Hawaiian Dredging
 Construction Company, Inc.
 and 
International Brotherhood 
of Boilermakers, 
Iron Ship Builders, Blacksmiths, Forgers 
and 
Helpers
, Local
 627.  Case 37
ŒCAŒ008316 February 
9, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA
 AND 
HIROZAWA
 On February 4, 2013, Administrative Law Judge Ele
a-nor Laws issued the attached decision.  The General 
Counsel and 
the 
Charging Party each filed exceptions 
and a supporting br
ief, the Respondent filed an answe
r-ing brief, and the General Counsel filed a reply brief. 
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in l
ight of the exceptions and briefs 
and 
has decided
 to affirm the judge™s rulings, findings, and conclusions only 

to the extent consistent with this Decision and Order.
1   The judge 
recommended dismissing th
e complaint, 
which alleged that the Respondent, Haw
aiian Dredging 
Construction Company, Inc., violated Section 8(a)(3) and 

(1) of the Act when it discharged, laid off, or terminated 

13 members of the International Brotherhood of Boile
r-makers, Iron Ship Builder
s, Blacksmiths, Forgers and 
Helpers, Local 627 
(the 
Boilermakers) upon repudiation 
of the Respondent™s 8(f) bargaining relationship with that 
union.  The judge 
concluded
 that the Respondent had met 
its burden to establish that the discharges were motivated 
by a substantial and legitimate business justi
fication.  We 
disagree.  
The evidence establishes that the discharges 

were motivated by the alleged discriminatees™ union a
f-filiation, and therefore were unlawful.  In the alternative, 
even assuming an absence of specific evidence of unla
w-ful motive, the R
espondent™s conduct was ﬁinherently 
destructiveﬂ of the employees™ rights and its asserted 

business justification did not outweigh the destructive 
impact
.  Accordingly, we find that the 
Respondent
 vio-lated Section 8(a)(3) and (1).  
 I. FACTUAL 
BACKGROUND
 The Respondent is the largest general contractor in 
Hawaii, employing approximately 375 craft employees.  

At the time of the events at issue here, the Respondent 
was a member of the Association of Boilermakers E
m-ployers of Hawaii (the Association).  The As
sociation 
and the Boilermakers had been parties to a
n 8(f) prehire 
collective
-bargaining agreement for at least 20 years.  
1 The name of Kona Akuna was included in the complaint but omi
t-ted from the list of alleged discriminatees in the judge™s decision.  We 
correct this inadvertent error.
 Pursuant to this agreement, the Boilermakers provided 
the Respondent with employees to perform welding and 

other duties.  
 The most r
ecent agreement between the Association 
and the Boilermakers expired on September 30, 2010, at 

which time the parties had not reached a new agreement, 
despite ongoing negotiations.  By email on October 1, 
the Boilermakers notified Tom Valentine, who was th
en 
the Respondent™s senior project manager and chairman 
of the Association, of its availability to continue negot
i-ating.  Attached to the email was a letter from the Boi
l-ermakers™ attorney, advising the Boilermakers that b
e-cause its agreement with the Asso
ciation had expired, 
its 
members were free to cease working without notice.  

Also on October 1, a crew of Boilermakers
-represented 
employees informed the Respondent that they would not 

perform work that day because the agreement had e
x-pired.  A week later,
 on October 8, the Association and 
the Boilermakers agreed to extend the terms of the e
x-pired agreement through October 29
, to facilitate further 

bargaining.
   The October 29 expiration date passed and negoti
a-tions
 continued
 into November, with the parties
 disagre
e-ing about the inclusion of certain benefits
.  On November 
12, Valentine sent the Boilermakers four copies of the 
collective
-bargaining agreement that he believed the pa
r-ties had successfully negotiated.  On November 17, the 

Boilermakers sent a let
ter to Valentine listing various 
corrections and additional terms relating to the disputed 
benefits.  
On December 6, Valentine
 informed the Boi
l-ermakers that the Association would not accept 
the 
add
i-tional terms.  That same day, the Association filed a 
cha
rge with the Board, alleging that the Boilermakers 
violated Section 8(b)(3) of the Act by refusing to sign the 
purported
 agreement and by 
insisting
 on terms that had 
not been negotiated.  
 On February 17, 2011, the Association received notice 
of the Region
al Office
™s decision to dismiss the Dece
m-ber 6 charge
, on the ground that the parties had not 
reached a complete agreement.  That same day, the A
s-
sociation terminated its 8(f) relationship with the Boi
l-
ermakers, 
and it informed the Boilermakers 
that the A
s-
sociation would no longer be using its members for f
u-ture work.
2  The Respondent
 also
 temporarily shut down 
ongoing
 welding operations 
that day 
and issued termin
a-tion notices to its 13 Boilermakers
-represented emplo
y-ees (the alleged discriminatees).  The n
otices cited ﬁco
n-tract has expiredﬂ as the reason for the terminations.
3   2 It is undisputed that the termination of the 8(f) relationship was 
lawful.
 3 The General Counsel excepts to the judge™s finding that the di
s-criminatees were ﬁlaid off,ﬂ contending instead that they were di
s-362 NLRB No. 10
                                                                                                                         DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 82 On February 23, 2011, the Respondent entered into a 
collective
-bargaining agreement with the United Plum
b-ers and Pipefitters Union (
the 
Pipefitters).  The Respon
d-ent resumed its wel
ding operations on March 1
, the day
 the Pipefitters dispatched its first employee to the R
e-spondent.  
About
 this time, the Respondent contacted 10 
of the 13 alleged discriminatees
, informed them that it 
had reached an agreement with the Pipefitters, and 
stated 
that the alleged discriminatees would need to speak to 
the Pipefitters™ leadership if they were interested in r
e-turning to work.  Eight of the 
13 alleged discriminatees 
registered with the Pipefitters, and the first was di
s-patched to the Respondent on
 March 22
, 2011.
 II. THE 
JUDGE
™S DECISION
 The judge 
dismissed the complaint, finding 
that the 
Respondent
™s discharge of its 13 Boilermakers
-represented employees did not violate Section 8(a)(
3) 
and (1) of the Act.  The judge analyzed the discharges 
under the framework set forth in 
NLRB v. Great Dane 
Trailers, Inc.
, 388 U.S. 26 (1967).  In a 
Great Dane
 analysis, the
 lawfulness of the
 employer™s 
conduct
 turns 
on the impact of its conduct on Sect
ion 7 rights.  If an 
employer™s discriminatory conduct is ﬁinherently d
e-structiveﬂ of employee rights, no proof of antiunion m
o-tive is required, and the Board may find an unfair labor 

practice even if the employer comes forward with ev
i-dence that it was mo
tivated by business considerations.  
If, on the other hand, the adverse impact on employee 

rights is ﬁcomparatively slight,ﬂ an antiunion motivation 
must be proved to sustain an 8(a)(3) charge if the e
m-ployer has come forward with evidence of a legitimate 
and substantial business justification for the conduct.
4  Under either scenario, once it has been established that 

the employer engaged in discriminatory conduct that 
affected employee rights to 
some
 extent, the conduct will 
be found unlawful unless the em
ployer establishes that it 
was motivated by legitimate objectives.  
Id.
 at 33
Œ34.  
 Under this framework, the judge rejected the General 
Counsel™s contention that the Respondent™s conduct was 

ﬁinherently destructiveﬂ of the employees™ Section 7 

rights.  Be
cause the Respondent considered the alleged 
discriminatees for reemployment without regard to their 
charged.  We agr
ee with the General Counsel.  Each notice deemed the 
action the employee™s ﬁseparation,ﬂ and, as the parties stipulated, the 
Respondent did not inform the alleged discriminatees of any possibility 
of recall.  Moreover, according to Valentine™s credited tes
timony, the 
Respondent no longer considered them to be employees.
 4 The judge™s analysis at one point erroneously suggests that the 
Board will determine whether an employer™s conduct had a ﬁcompar
a-tively slightﬂ impact on employee rights only after the con
duct is first 
found to be ﬁinherently destructive.ﬂ  In fact, under 
Great Dane
, the 
impact will be deemed to be 
either 
ﬁcomparatively slightﬂ 
or
 ﬁinheren
t-ly destructive.ﬂ  388 U.S. at 34.
 prior affiliation with the Boilermakers, the judge found 
that any adverse impact was ﬁcomparatively slight.ﬂ  She 

concluded that
, in any event, there was no
 violation b
e-cause the Respondent established a legitimate and su
b-stantial business justification for the discharges.  Specif
i-cally, the judge found that
 the
 discharge of the 
alleged 
discriminatees
 following the expiration of the parties' 
contract was just
ified by 
the Respondent™s 
longstanding 
practice of performing craft work 
only under
 a valid co
l-lective
-bargaining agreement.
  Alternatively, the judge 
found that the discharges would also be lawful under the 

Board™s motive
-based 
Wright Line
 standard.
5 On e
xceptions, the General Counsel and the Boile
r-makers contend that the Respondent's discharge of all of 

its employees 
who
 had been referred by the Boilermakers 
constituted ﬁinherently destructiveﬂ conduct.  
They 
fur-ther
 assert that the Respondent™s alleged p
ractice of 
working 
only 
under a collective
-bargaining agreement is 
not a sufficient justification for discriminatorily dischar
g-ing employees, particularly 
because 
the Respondent had, 
in fact, previously performed welding work without a 
collective
-bargainin
g agreement during the period b
e-tween October 29
, 2010
 (when the 
Boilermakers™ 
agre
e-ment expired)
, and February 17, 2011 (when the 
Re-spondent terminated its relationship with the Boilerma
k-ers)
.  Accordingly, they assert, the Respondent cannot 
prevail even 
if the effect of the discharges is found to be 
ﬁcomparatively slight.ﬂ 
 III. ANALYSIS
 Contrary to the judge, we find that the discharges vi
o-lated Section 8(a)(3) and (1).  As explained below, the 

discharges were unlawful under both 
Wright Line
 and 
Great 
Dane
.6   5 Wright Line
, 251 NLRB 1083 (1980), enfd.
 662 F.2d 889 (1st Cir. 
1981), cert. denied 455 U.S. 989 (1982), approved in 
NLRB v. Tran
s-portation Management Corp.
, 462 U.S. 393 (1983).
 6 Although the General Counsel neither clearly advanced a 
Wright 
Line
 theory at the hearing nor excepted to the judge
™s failure to find a 
violation under that framework, this
 does not preclude the Board from 
doing so.  The complaint is sufficient to encompass a 
Wright Line
 the
o-
ry.  It alleges that the Respondent discharged the employees ﬁbecause 
[they] were members of th
e Unionﬂ and that this conduct violated Sec. 
8(a)(3) and (1).  The complaint need not plead a specific legal theory, 
as long as it contains ﬁa clear and concise description of the acts which 
are claimed to constitute unfair labor practices.ﬂ  See NLRB Rule
s and 
Regulations, Sec. 102.15. Indeed, the Board, with court approval, has 
often found violations for different reasons and on different 
theories
 from those of administrative law judges or the General Counsel where 

the unlawful 
conduct was alleged in the 
complaint.  See, e.g., 
Pepsi 
America, Inc., 
339 NLRB 986 (2003);
 Jefferson Electric Co., 
274 
NLRB 750, 750
Œ751 (1985), enfd. 783 F.2d 679 (6th Cir. 1986).  We 
note further that the Respondent™s posthearing brief to the judge an
a-lyzed the case under
 Wright 
Line, 
and, as stated above, the judge i
n-
cluded an alternative 
Wright Line 
analysis in her decision.
                                                                                                                                                                             
HAWAIIAN DREDGING CO
NSTRUCTION CO
.  83 A. 
The Respondent denies that the alleged discrim
i-natees™ association with the Boilermakers played any 
role in its decision to discharge them.  Rather, it co
n-tends, the sole reason for the discharge was that it no 

longer had a collective
-bargainin
g agreement with the 
Boilermakers.  Inasmuch as this case turns on the R
e-spondent™s motive, 
Wright Line
 is the appropriate analy
t-ical framework.  See 
Nationsway Transport Services
, 327 NLRB 1033, 1034 (1999).   
 Under 
Wright Line
, the General Counsel has t
he initial 
burden to show that protected conduct was a motivating 

factor in the employer™s decision.  The elements co
m-monly required to support a finding of unlawful motiv
a-tion are union activity, the employer™s knowledge of that 

activity, and evidence of 
animus.  The burden then shifts 
to the employer to demonstrate that it would have taken 
the same action even in the absence of the employees™ 

union activity.  
Wright Line
, supra, 251 NLRB at 1089.  
We find that the General Counsel established discrimin
a-tor
y motive, and the Respondent has failed to meet its 
rebuttal burden.
 The first two elements of the 
Wright Line
 test are u
n-disputed:  all of the alleged discriminatees were Boile
r-
makers members, and their union affiliation was known 
to the Respondent.  The 
third element, animus, is readily 
established by the Respondent™s summary discharge of 
all of its Boilermakers
-represented employees, and 
only
 its Boilermakers
-represented employees.  Although an 
employer is free to terminate a
n 8(f) relationship with a 
union after expiration of a contract, it cannot discrimin
a-torily discharge its employees because of their affiliation 
with that union.
7  Here, however, it did just that.  On 
February 17, the Association notified the Boilermakers 
that it was terminating their
 relationship and that it did 
not ﬁintend to utilize members of the Boilermaker™s [sic] 
Union for future work.ﬂ  The same day, the Respondent 
issued termination notices to all of its employees repr
e-sented by the Boilermakers.  Those facts virtually co
m-pel 
a finding that the Respondent discharged the alleged 
discriminatees because of their Boilermakers
™ affiliation. 
 We further find that the Respondent has not met its r
e-buttal burden of demonstrating that it would have di
s-
charged the alleged discriminatees e
ven in the absence of 
their affiliation with the Boilermakers.  The Respondent 

maintains that it requires that all its craft work be pe
r-7 Cf.
 Automatic Sprinkler Corp.
, 319 NLRB 401, 402 fn. 4 (1995) 
(ﬁThe expiration of an 8(f) contract simply privileges a withdrawal of 
recognition, not a di
scriminatory discharge of employees.ﬂ), enf. denied 
120 F.3d 612 (6th Cir. 1997), cert. denied 523 U.S. 1106 (1998); 
Jack 
Welsh Co.
, 284 NLRB 378, 379, 383 (1987) (finding 8(a)(3) violation 
where employees were discharged after employer decided to ﬁgo open 

shopﬂ rather than renew its 8(f) agreement; employees were ﬁnever 
given an opportunity to quitﬂ). 
 formed under collective
-bargaining agreements to avoid 
the instability and unpredictability of working without 
the prote
ctions of an agreement.  It asserts that this bus
i-ness model
Šnot the alleged discriminatees™ union affil
i-ation
Šwas the reason for the discharges. 
 We do not doubt that the Respondent™s practice is to 
rely on hiring halls for labor pursuant to prehire colle
c-tive
-bargaining agreements.  Upon examination of the 
full record, however, we are not persuaded that the R
e-spondent so strictly adheres to that practice that it would 

have discharged the discriminatees on that basis alone.  

In fact, the evidence reveals t
he contrary.  As the General 
Counsel observes, the Boilermakers
-represented emplo
y-ees performed craft work in the months leading up to the 

February 17, 2011 discharges.  Even setting aside the 
period from November 12 until February 17
Šwhen the 
Respondent b
elieved the parties had an enforceable 
agreement
Šthere were two periods during which the 
Respondent knowingly operated without an agreement in 
place.  The first period occurred from October 1 through 
7.  Although its agreement with the Boilermakers had 
exp
ired on September 30, it was not until October 8 that 
the parties agreed to extend the terms of that agreement 
through October 29.  Yet the Respondent continued to 
perform craft work during that week
-long period.  The 
dissent overlooks the probative value 
of this evidence, 
contending that the hiatus periods between contracts 
were treated as contract extensions by the parties purs
u-ant to ﬁtacit agreement.ﬂ  It relies on the testimony of 
Valentine and the Respondent™s 
president
, William Wi
l-son
, that, when the
 Boilermakers™ membership rejected 
the Respondent™s latest offer on September 30, they b
e-lieved that the expired agreement would continue to be 
enforced.  Although that may have initially been the 
case, the Union promptly and affirmatively dispelled this 

belief.  On September 30, Union Business Manager 
Meyers called Valentine to inform him that because the 

contract was expiring and the membership had rejected 
the Respondent™s most recent proposal, they should r
e-sume negotiations that day.  Valentine counter
ed that 
immediate negotiations were unnecessary because the 
parties could continue working under the terms of the 

expired agreement.  According to Valentine™s own test
i-mony, Meyers expressly disagreed.  (Tr. 195
Œ196.)   The Boilermakers™ subsequent actions
 confirm that it 
viewed the expired contract as inoperative.  On October 
1, the Boilermakers sent Valentine an email stating, ﬁAs 
you know Allen [Meyers] was available to continue n
e-gotiations last night and will be available all day.  A
t-tached is a letter
 for your information.ﬂ  The attached 
letter, from the Boilermakers™ attorney, advised the Boi
l-ermakers that because its agreement with the Respondent 
                                                             DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 84 had expired, its members were free to cease working at 
any time.  Valentine admitted that he perceived th
is as a 
threat that the Boilermakers would engage in a work 
stoppage, notwithstanding the no
-strike clause contained 
in the parties™ expired agreement.  And, in fact, Vale
n-tine™s concerns were substantiated later that day when the 
Boilermakers members anno
unced a work stoppage.  
These actions hardly reflect a ﬁtacit agreementﬂ to extend 

the terms of the expired contract.    
 The second period occurred from October 30 through 
November 12.  The parties failed to reach a new agre
e-
ment by the new October 29 exp
iration date and the R
e-spondent again continued to perform welding work using 

Boilermakers members.  Once again 
our dissenting co
l-league
 attempts to diminish the significance of this per
i-od by asserting that Valentine believed that a new 

agreement had been
 reached before November 1.  As 
evidence, he points to an exchange of emails between the 

Boilermakers and Valentine on November 1, in which 

the Boilermakers sent Valentine a document outlining 
the ﬁnew Hawaii Wage/Benefits Ratesﬂ and Valentine 
responded th
at certain benefits included in the document 
had not been discussed or agreed to.  From these limited 
communications, the dissent infers an acknowledgment 
between the parties that they had reached a complete 
agreement.  We are not prepared to make that lea
p.  He 
also relies on Valentine™s uncorroborated testimony that 
he was informed that the agreement had been ratified by 
the Boilermakers™ membership sometime prior to the 

November 1 exchange.  In addition to the lack of any 
evidence that ratification occur
red, the dissent™s position 
is directly contradicted by the judge, who found that 
ﬁ[c]ontract negotiations continued into November[.]ﬂ  As 
noted by the judge, the earliest indication of Valentine™s 
belief that the parties had reached a successor agreement 

is contained in a November 12 letter.  
 In short, from October 1 through 7, and then again 
from October 30 until November 12, the Respondent 
continued its operations using Boilermakers
-represented 
employees, despite not having a collective
-bargaining 
agree
ment in place.  
 We recognize that, during these periods, the Respon
d-ent had not yet repudiated its 8(f) relationship with the 
Boilermakers and, we presume, expected to negotiate a 
successor agreement with that union.  This, however, is 

of little significa
nce because the Respondent contends 
that it was the lack of an 
agreement
 with the Boilerma
k-ers
Šnot the lack of a bargaining relationship
Šthat led 
to its decision to discharge the alleged discriminatees. 
 The Respondent has not come forward with any expl
a-nation for its inconsistent adherence to its asserted bus
i-ness model.  Nor does it offer any basis for the propos
i-tion that the discharges furthered its interest in maintai
n-ing operational stability.  The Respondent cites the legi
s-lative history of Section 8
(f), but makes no showing that 
the policy considerations there discussed
Šincluding 
predictability of labor costs and labor supply
Šwere fa
c-tors in its decision to discharge the discriminatees.  It is 

undisputed that there was welding work to be performed 

and, although we understand that the repudiation of the 
8(f) relationship prevented the Respondent from seeking 
new referrals from the Boilermakers, it has not indicated 
that it needed additional labor beyond the number of 

Boilermakers members who had alread
y been dispatched 
and were working for the Respondent.  As to those e
m-ployees, the Respondent does not contend, let alone 
show, that it doubted their willingness to continue to 
perform work after February 17.  Simply put, the ev
i-dence offered by the Respon
dent does not overcome the 
inference of discriminatory intent.  Accordingly, we find 
that the Respondent has not carried its burden of esta
b-lishing that it would have discharged the discriminatees 
even in the absence of their union affiliation.  The di
s-
cha
rges therefore violated Section 8(a)(3) and (1).
8  8 We do not dispute that the th
ree ﬁblack
-letter principlesﬂ cited by 
the dissent are ﬁclear and well accepted.ﬂ  But, as we have discussed, 
the first two principles
Šan employer™s right to repudiate an 8(f) rel
a-tionship with one union after the agreement expires and to enter into a 
new 
8(f) agreement with a different union
Šdo not answer or even 
address the question presented here:
  whether the employer may then 
discharge its employees who were members of the first union.
   The third principle
Šan employer™s right to permanently shut down 
its business
Šwas enunciated by the Supreme Court in 
Textile
 Workers
 v. Darlington
 Mfg
. Co., 380 U.S. 263 (1965)
.  That case stands for the 
proposition that an employer™s decision to go out of business is a matter 
of management prerogative and does not viol
ate the Act, even if mot
i-vated by antiunion considerations.  But this case involves a temporary 
shutdown, not a 
permanent
 closure, and 
Darlington
 is therefore irrel
e-vant.
 In 
Darlington
, where the employer closed its plant following the u
n-
ion™s election, th
e Court held that an employer has an absolute right to 
completely terminate its entire business for any reason, even antiunion 
animus, and that such action will not constitute an unfair labor practice.  
The Court observed that the Act prohibits the discrim
inatory use of 
economic weapons for the purposes of obtaining future benefits.  Thus, 
because an employer who undertakes a ﬁbona fideﬂ complete liquid
a-tion of a business in response to collective activity does not stand to 
gain any benefit from the resulti
ng discouragement of such activity, 
that action is not the type of discrimination prohibited by the Act.  Id. at 
272.  The Court was careful to distinguish other employer actions 
aimed at obtaining some future benefit
Š for example, ﬁrunaway shopﬂ 
and ﬁtemp
orary closingﬂ cases.  Id. at 272
Œ273, 275.  The Court o
b-
served that a permanent 
partial
 closing would be unlawful if intended 
to discourage union activity among employees in the employer™s r
e-maining operations.  Id. at 274
Œ275.
 The Board and courts have c
onsistently recognized that the Court™s 
logic is limited to permanent closings and has no applicability to su
s-pensions of operations that are merely temporary.  See, e.g., 
Plaza 
Properties of Michigan, Inc.
, 340 NLRB 983, 987 (2003); 
Bruce Du
n-
can Co. v. NL
RB, 590 F.2d 1304, 1307 (4th Cir. 1979); 
NLRB v. Sout
h-
                                                                               
HAWAIIAN DREDGING CO
NSTRUCTION CO
.  85 B.  Alternatively, as argued by the General Counsel, 
the Respondent™s discharge of all of its Boilermakers
-represented employees was unlawful under 
NLRB v. 
Great Dane Trailers
, supra, 388 U.S. 26.  As prev
iously 
stated, if an employer™s conduct is ﬁinherently destru
c-tiveﬂ of important employee rights, no proof of discrim
i-natory motive is needed and the Board can find a viol
a-tion even if the employer introduces evidence of a bus
i-ness justification.
9  Id. at 
34.  Conduct is deemed to be 
ﬁinherently destructiveﬂ if it ﬁwould inevitably hinder 
future bargaining or create visible and continuing obst
a-cles to the future exercise of employee rights.ﬂ  
D & S 
Leasing
, 299 NLRB 658, 661 (1990), enfd. sub nom. 

NLRB v. C
entra, Inc.
, 954 F.2d 366 (6th Cir. 1994), cert. 
denied 513 U.S. 983 (1994)
 (internal quotations omitted).
 The Board has applied the ﬁinherently destructiveﬂ 
standard to similar situations where an employer di
s-
charges all employees of a particular craft be
cause of 

their affiliation with and referral from a union.
  For e
x-ample, in 
Catalytic Industrial Maintenance 
Co. 

(CIMCO)
, 301 NLRB 342 (1991), enfd. 964 F.2d 513 
(5th Cir. 1992), the Board found that the employer vi
o-lated Section 8(a)(3) by discharging all
 of its electricians 
after the union that had referred them ended its 8(f) rel
a-tionship with the employer.  Similarly, in 
Jack Welsh 
Co.
, 284 NLRB 378 (1987)
, the Board found a violation 
where the employer discharged employees after the exp
i-ration of its 8
(f) contract and replaced them with unre
p-resented employees.  Both decisions found that specific 
evidence of antiunion motivation was unnecessary b
e-cause the discharges were inherently destructive of e
m-ployee rights.  
CIMCO
, 301 NLRB at 347 fn. 17; 
Jack 
Welsh
, 284 NLRB at 383 fn. 10.
  Applying those principles, we find that the Respon
d-ent™s discharge of its Boilermakers
-represented emplo
y-ees was inherently destructive of their right to membe
r-ship in the union of their choosing, unencumbered by the 
threat of
 adverse employment action.  As discussed 
above, it is clear from the facts that the Respondent, as in 
CIMCO
 and 
Jack Welsh
, discharged the alleged discri
m-inatees because of their affiliation with the Boilermakers.  
 In declining to find the Respondent™s c
onduct inheren
t-ly destructive, the judge distinguished 
CIMCO 
and 
Jack 
Welsh 
as involving
 employers that sought to replace their 
employees with a nonunion work
 force.  Here, the judge 
ern Plasma Corp.
, 626 F.2d 1287, 1292 (5th Cir. 1980); see also 
Flat 
Dog Productions
, 347 NLRB 1180, 1196 (2006).  We are aware of no 
decision applying 
Darlington
 to facts like those presented here.  
 9 For the reasons already discussed regarding the inapplicability of 
Darlington
 to the Respondent™s temporary partial shutdown, we reject 
the dissent
™s argument that the ﬁinherently destructiveﬂ theory is for
e-closed by 
Darlington
. reasoned, the Respondent never intended to become a 

nonunion shop and, in
 fact, ultimately informed the a
l-leged discriminatees that they could return to work 
through a referral from the Pipefitters.  The judge™s re
a-soning is flawed in two respects.  First, discrimination on 

the basis of affiliation with one union instead of ano
ther 
is no less violative of Section 8(a)(3), than discrimination 

on the basis of union membership in general.  The cases 

are legion that both forms of discrimination have the 
tendency to discourage or encourage union membership, 
and are therefore unlawful
.10   Second, the judge™s reliance on the Respondent™s su
b-sequent offer to allow the alleged discriminatees to return 

to work if they obtained a referral from the Pipefitters is 

misplaced.  As in 
CIMCO
, where the employer offered 
reemployment to its former 
union
-represented employees 
after it hired a ﬁcore complementﬂ of nonunion emplo
y-ees, the Respondent™s offer does not undo the impact of 
the discriminatory discharges.  
CIMCO
, supra, 301 
NLRB at 346.  Although the judge found that the R
e-spondent ﬁacted qui
cklyﬂ and ﬁprioritized the continued 
employmentﬂ of the alleged discriminatees once it r
e-sumed operations on March 1, when the Pipefitters made 
its first dispatch under the new agreement, not one of the 
alleged discriminatees was among the employees initia
lly 
dispatched by the Pipefitters.  In fact, although six of the 
alleged discriminatees had registered with the Pipefitters 
as soon as February 25, it was not until March 22 that the 
first was actually dispatched to the Respondent
Š3 
weeks after operations 
resumed and the first Pipefitters 
members were dispatched.  Accordingly, the Respon
d-ent™s conduct harmed the alleged discriminatees by d
e-laying their ability to promptly return to work once the 

Respondent resumed its operations.
11  We also reject the dissen
t™s assertion that the discrim
i-natees would have been in a similar position even if they 

had been continuously employed or laid off during the 
temporary shutdown rather than terminated.  It reasons 
that after the Respondent reached a new agreement with 
10 See
, e.g.,
 Matros
 Automated Electrical Construction Corp.
, 353 
NLRB 569, 
572
Œ573
 (2008)
 (discrimination against employees because 
of their support of one union over another violated Sec
. 8(a)(
3) and 
(1)), enfd. 
366 Fed. Appx. 184 (2d Cir. 2010)
; APF Carting, Inc.,
 336 
NLRB
 73 (2001) (same), enfd. 60 Fed. Appx. 832 (D.C. Cir. 2003).
 11 Similarly, we are not persuaded by 
the dissent
™s attempt to disti
n-
guish 
CIMCO
 on the basis that the Boilermakers never informed the 
Respondent that it would permit its members to continue worki
ng wit
h-
out a collective
-bargaining agreement.  
In 
CIMCO
, the fact 
that the 
union told the employer that it would permit its members to continue 
working 
after termination of the
 bargaining relationship 
was significant 
because it undercut 
the employer™s defense that it 
believed hiring 
no
n-
union employees 
was necessary
 to ensure a continuous work
 force.  
Here,
 by contrast,
 the Respondent 
asserted no basis
 for doubting the 
discriminatees™ willingness to continue working.  
                                                                                                                                                           DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 86 the
 Pipefitters, the discriminatees would have had to 
withdraw from the Boilermakers and seek referral from 
the Pipefitters in order to ﬁreturnﬂ to work.  To the co
n-trary, under Section 8(f)(2), when an employer term
i-nates its 8(f) relationship with one union
 and enters into 
an 8(f) relationship with another union, the employees 
who were referred by the first union are entitled to a 7
-day grace period to decide whether to join the new union 
in order to retain their jobs.  See 
George C. Foss Co.
, 270 NLRB 232, 
232 (1984), enfd. 
752 F.2d 1407 (9th 

Cir. 1985)
.  Meanwhile, the new union cannot require 
that the employees be terminated and be put through its 
own referral process.  
Austin & Wolfe Refrigeration
, 202 
NLRB 135, 135 (1973).  In other words, if, instead of
 discharging them, the Respondent had continuously e
m-ployed the discriminatees when it temporarily ceased 
operations, they would have been able to promptly return 
to work once operations resumed rather than seek referral 
anew and await dispatch through the
 Pipefitters.
12 Further, the fact that the discriminatees would have 
had to choose between membership in either the Boile
r-makers or the Pipefitters at the end of the statutory grace 
period regardless of whether they were discharged does 

not undercut our fin
ding that the discharges were inhe
r-ently destructive.  The dissent™s view that the Respon
d-ent™s actions were ﬁinherently neutralﬂ with regard to the 
discriminatees™ right to membership in a union of their 
choosing ignores the signal fact that they were di
s-
charged and lost several weeks of employment merely 
because they were members of the Boilermakers.  
 Having concluded that the Respondent engaged in 
conduct that was ﬁinherently destructiveﬂ of the alleged 
discriminatees™ Section 7 rights, we turn to the n
ext step 
in the 
Great Dane 
analysis
 and examine whether the R
e-spondent™s asserted business justification is sufficient to 
outweigh the destructive impact of the discharges.
13  We 
find that it is not.  As we have already noted, the record 
12 The dissent
 quotes
 the Pipefitters agreement, which requires the 
Respondent to
 ﬁsecure all employees covered by this agreement 
through the employment office of the union.ﬂ  
It
 contends that 
if ﬁse-cure all employeesﬂ includes recalling them from layoff, then even if 
the Resp
ondent had laid off the welders rather than terminating them, it 
could not have recalled any Boilermakers
-represented welders
Ševen 
within the 7
-day grace period
Šwithout breach
ing the Pipefitters 
agreement. This argument is at odds with the Respondent™s own
 inte
r-pretation of the agreement; the Respondent 
denies that the Pipefitters 
required the discharged employees to cease being Boilermakers me
m-bers 
or to join the Pipefitters before expiration of the 7
-day grace per
i-od
.  (See R
. Ans. Br. at 33
Œ34.)
     13 ﬁ[E]ven if the employer does come forward with counter explan
a-tions for his conduct in this situation, the Board may nevertheless draw 
an inference of improper motive from the conduct itself and exercise its 
duty to strike the proper balance between the asse
rted business justif
i-cations and the invasion of employee rights in light of the Act and its 
policy.ﬂ  
NLRB v. Great Dane Trailers
, supra, 388 U.S. at 33.
 does not support th
e Respondent™s contention that it r
e-quires that all of its craft work be performed under co
l-lective
-bargaining agreements. Even assuming, however, 
that the Respondent discharged the alleged discrim
i-natees because there was no collective
-bargaining 
agreemen
t in place, we would still find that this justific
a-tion did not outweigh the harm done to the employees on 
account of their union affiliation.  
 As the dissent correctly notes, the Respondent™s term
i-nation of its relationship with the Boilermakers freed it
 of any ﬁ
contractual
 obligation regarding the appropriate 
treatment of [its] employeesﬂ (emphasis supplied).  It did 
not, however, extinguish the Respondent™s statutory
 ob-ligation to refrain from engaging in discriminatory trea
t-ment of its employees.  To b
e clear, we do not dispute 
the importance of an employer™s interest in operational 
stability and predictability, and 
the Respondent™s lawful 
repudiation of its 8(f) relationship with the Boilermakers 
freed the Respondent of its commitment to continue to 

seek referrals from that union.
  We also recognize the 
Respondent™s right to exercise its managerial prerogative 
to cease operations temporarily.  We disagree, however, 
that these interests justified the summary discharge of the 

employees who 
had already bee
n referred from the Boi
l-ermakers and who were working for the Respondent 
when the 8(f) relationship ended.
  Put otherwise, after the 
Respondent ended its relationship with the Boilermakers 
on February 17, it was free to temporarily halt its oper
a-tions whil
e it negotiated a new 8(f) agreement with a
n-other union.  And, the Respondent was free to lay off the 

alleged discriminatees during this period, so long as they 
remained employees with an expectation of recall, ther
e-by allowing them to return once operatio
ns resumed.  
Thereafter, at the end of the statutory 7
-day grace period, 
the Respondent and the Pipefitters were free to require 

the alleged discriminatees, as a condition of continued 
employment, to meet the Pipefitters™ criteria for referral 
and become d
ues
-paying members.  What the Respon
d-ent could not do, however, was sever its employment 

relationship with the alleged discriminatees on account 
of their Boilermakers
™ membership.   
 For the reasons discussed, we conclude that the R
e-spondent™s discharge of
 its 13 Boilermakers
-represented 
employees upon the repudiation of its 8(f) relationship 
with that union violated Section 8(a)(3) and (1).
14 14 Although we conclude that the Respondent™s conduct was ﬁinhe
r-ently destructive,ﬂ we note that there
 are no exceptions to the judge™s 
finding that the discharges had at least a ﬁcomparatively slightﬂ adverse 
impact.  Indeed, it is clear that the discharge of all employees associa
t-ed with a particular union is discriminatory on its face and that this 
disc
rimination has the potential to discourage union membership within 
the meaning of Sec. 8(a)(3).  We would also find a violation applying 
this standard of 
Great Dane
, under which the burden still rests with the 
                                                                                                                                          
HAWAIIAN DREDGING CO
NSTRUCTION CO
.  87 CONCLUSIONS OF 
LAW 1. 
The Respondent is an employer engaged in co
m-merce within the meaning of Section 2(2), (6), and
 (7) of 
the Act.
 2. 
The International Brotherhood of Boilermakers, Iron 
Ship Builders, Blacksmiths, Forgers and Helpers, Local 
627 is a labor organization within the meaning of Section 
2(5) of the Act.
 3. 
The Respondent Employer has violated Section 
8(a)(3
) and (1) by discharging the following employees: 
Kona Akuna, Paul Aona, Crispin Bantoy, Domingo D
e-los Reyes, Jeffery Esmeralda, Joseph Galzote, Manuel 
Gaoiran, Daniel Marzo Jr., Henry Merrill, Peter P
a-gaduan, Joselito Peji, Rolando Tirso, and Kenneth Va
l-dez. 4. 
The above unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act.
 REMEDY
 Having found that the Respondent has engaged in ce
r-tain unfair labor practices, we shall order it to cease and 
desist and to take certain affirmative action designed to 
effectuate the policies of the Act.  
 Specifically, having found that the Respondent viola
t-ed Section 8(a)(3) and (1) by discriminatorily 
dischar
g-ing 13 employees, we shall order that each of the affected 
employees be offered immediate and full reinstatement to 
their former positions, or, if those positions no longer 
exist, to substantially equivalent positions without prej
u-dice to their sen
iority or other rights and privileges pr
e-viously enjoyed, and make them whole, with interest, for 
any loss of earnings and other benefits they may have 
suffered as a result of the discrimination against them.  
Backpay shall be computed in accordance with 
F. W. 
Woolworth Co.
, 90 NLRB 289 (1950), 
with
 interest
 at 
the 
rate
 prescribed
 in 
New
 Horizons
 for
 the Retarded
, 283 NLRB 1173 (1987), compounded daily as prescribed 
in 
Kentucky River Medical Center
, 356 NLRB 
6 (2010). 
In addition, we shall order the Respond
ent to compensate 
the employees for the adverse tax consequences, if any, 
of receiving lump
-sum backpay awards and to file a r
e-port with the Social Security Administration allocating 
the backpay awards to the appropriate calendar quarters 
for each employee
.  Don Chavas, LLC d/b/a
 Tortillas 
Don Chavas
, 361 NLRB 
101 (2014).
 The Respondent additionally shall be ordered to r
e-move from its files any references to the unlawful di
s-Respondent to establish a ﬁlegitimate and subs
tantial business justific
a-tionﬂ for the discharges.  
Great Dane Trailers
, supra, 388 U.S. at 34.  
For the reasons discussed above, we find that the Respondent did not 
sustain this burden because it has not shown that it was necessary to 
discharge, rather t
han simply lay off, the alleged discriminatees when it 
temporarily ceased its welding operations.  
 charges of these employees and to notify them in writing 
that this has been done and
 that the unlawful actions will 
not be used against them in any way.  
 ORDER
 The Respondent, Hawaiian Dredging Construction 
Company, Inc., Honolulu, Hawaii, its officers, agents, 
successors, and assigns, shall
 1. 
Cease and desist from
 (a)  
Discharging or o
therwise discriminating against 
employees because of their membership in, activities on 
behalf of, or referral from, International Brotherhood of 

Boilermakers, Iron Ship Builders, Blacksmiths, Forgers 
and Helpers, Local 627, or any other labor organization
.   (b) 
In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 2. 
Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a)
 Within 14 days of this Order, offer Kona Akuna, 
Paul Aona, Crispin Bantoy, Domingo Delos Reyes, Je
f-fery Esmeralda, Joseph Galzote, Manuel Gaoiran, Daniel 
Marzo Jr., Henry Merrill, Peter Pagaduan, Joselito Peji, 
Rolando Tirso, and Kenneth Valdez immediate a
nd full 
reinstatement to their former jobs or, if their jobs no 
longer exist, to substantially equivalent positions, wit
h-out prejudice to their seniority or any other rights or pri
v-ileges previously enjoyed.
 (b)
 Make the affected employees whole for any lo
ss of 
earnings and other benefits suffered as a result of the 
discrimination against them in the manner set forth in the 
remedy section of this decision.
 (c)
 Compensate the affected employees for the adverse 
tax consequences, if any, of receiving lump
-sum 
backpay 
awards, and file a report with the Social Security Admi
n-istration allocating the backpay awards to the appropriate 
calendar quarters.  
 (d)
 Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharges, 
and within 3 days thereafter, notify the employees in 
writing this has been done and that these actions will not 
be used against them in any way.
 (e)
 Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll records, s
o-cial security payment records, timecards, personnel re
c-ords and reports, and all other records
 including an ele
c-tronic copy of such records if sto
red in electronic form, 
 necessary to analyze the amount of backpay due under 
the terms of this Order
 (f)
 Within 14 days after service by the Subregion, post 
at its Honolulu, Hawaii facility copies of the attached 
                                                                                               DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 88 notice marked ﬁAppendix.ﬂ
15  Copies of the notice, on 
forms provided by the Regional Director for Subregion 
37, after being signed by the Respondent's authorized 
representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous pla
c-es including 
all places where notices to employees are 
customarily posted. In addition to physical posting of 
paper notices, notices shall be distributed electronically, 

such as by email, posting on an intranet or an internet 
site, and/or other electronic means, if the
 Respondent 
customarily communicates with its employees by such 
means.  Reasonable steps shall be taken by the Respon
d-ent to ensure that the notices are not altered, defaced, or 

covered by any other material.  In the event that, during 

the pendency of thes
e proceedings, the Respondent has 
gone out of business or closed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cu
r-rent employees and former employees employed by the 
Res
pondent at any time during the period beginning on 
February 17, 2011.
 (g)
 Within 21 days after service by the Subregion, file 
with the Regional Director a sworn certification of a r
e-sponsible official on a form provided by the Subregion 
attesting to the st
eps that the Respondent has taken to 
comply.
  MEMBER 
MISCIMARRA
, dissenting.
 I believe this case turns on three black
-letter principles 
that are clear and well accepted.
  When a ﬁprehireﬂ agreement exists b
e-tween a construction industry employer 

and a union
, the employer has the right, 
on or after the agreement™s expiration, to 
repudiate the agreement and abandon any 
relationship with the union.
1  The same employer, absent a conflicting 
agreement, has the right to enter into a 
15 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor 
Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 1 John Deklewa & Sons, Inc.
, 282 NLRB 1375, 1377
Œ1378
 (1987)
 (ﬁ[U]
pon the expiration of [prehire] ag
reements, the signatory union 
will enjoy no presumption of majority status, and either party may 
repudiate the 8(f)
 bargaining
 relationship
.ﬂ), enf
d. sub
 nom
. Iron Wor
k-ers Local 3 v. NLRB
, 843 F.2d 770
 (3d Cir.
 1988).  Prehire agreements 
are expressly perm
itted under Sec. 8(f) of the Act, and they are go
v-
erned by special rules
Šincluding those established in part by 
Dekl
e-waŠbased on 
considerations that 
uniquely 
pertain to the construction 
industry.
 different ﬁpre
-hireﬂ agreement w
ith a di
f-ferent union.
2  The Act does not require 
any employer 
to remain in business or to continue any 
particular type of work.  Every employer 
has the right, regardless of motivation 

towards the affected employees, to cease 
operations and to discharge emp
loyees, 
provided the same work is not performed 
by other employees and there is no pu
r-pose to ﬁchillﬂ union activity elsewhere.
3  These three principles relate to what the employer did 
here.  The Respondent, Hawaiian Dredging Construction 
Company, had a pr
ehire agreement governing welding 
work.  After the agreement expired, the Company e
n-tered into a new prehire agreement with a different u
n-ion.  During the hiatus between the agreements, the e
m-ployer discontinued 
all
 welding operations, which meant 
(no surp
rise) there was no work for welders.  Therefore, 
the existing welders were discharged.  At the time, no 

union agreement was in effect and, accordingly, there 

were no applicable contract provisions that imposed any 
requirements on the Company concerning per
manent or 
temporary closings, employment terminations, layoffs, or 
recalls.  However, there is good news:  the welding work 
resumed, and the Company contacted its former welders 
about obtaining potential employment pursuant to the 

new union agreement.
4  As to the welding work
Šthe 
2 Sec. 8(f) expressly permits construction industry employer
s ﬁto 
make an agreementﬂ with a construction union regardless of whether 
the union has ﬁmajorityﬂ support among the employees and regardless 
of whether the new agreement requires employees to become members 
of the new union (subject to certain requirements
 and qualifications that 
have no relevance here).  Congress enacted 8(f) in recognition of the 
fact that construction industry employers ha
ve
 a unique need to enter 
into labor agreements
Ševen before 
they have 
employees and regar
d-
less of whether 
employees 
support the union
Šbecause (i) construction 
industry unions
, through their hiring halls,
 are
 often the source of 
labor 
for those employers
, and (ii) prehire agreements 
enable 
employers to 
have enough information regarding labor costs to formulate bids for 
construction work.  See 
Deklewa
, 282 NLRB at 1380 (citation omitted).
 3 Textile Workers
 v. Darlington M
fg.
 Co.
, 380 U.S. 263, 2
68
Œ276 
(1965) (employer has the ﬁabsolute rightﬂ to terminate its business
 or to 
implement a ﬁpartial closing,ﬂ
 even if motivated b
y antiunion animus, 
provided there is no ﬁpurpose to chill unionismﬂ among other emplo
y-ees).  Unlike a complete or partial discontinuation of operations, a 
relocation 
or
 subcontracting based on antiunion considerations
 violates 
Sec
. 8(a)(3), 
id. 
at 272
Œ273
 and
 fn. 16, 
and F
ederal
 law also prohibits 
employers from 
circumventing
 obligations under the Act by transfe
r-ring 
work to an alter ego or ﬁdisguised continuanceﬂ of the employer
, id. at 
270 
(citing
 Southport Petroleum Co. v. NLRB
, 315 U.S. 100, 106 
(1942)
).  None of the latter types of changes are at issue here.
 4 Respondent employed 13 welders under its initial prehire agre
e-ment who were discharged
.  I
t contacted 10 of the welders about 
pote
n-
tial
 reemployment 
under the Pipefitters™ agreement
, 8 
of whom 
regi
s-                                                                                                                                          
HAWAIIAN DREDGING CO
NSTRUCTION CO
.  89 only work relevant here
Šno former employees were 
discriminated against in favor of other employees.  
 On these facts, the judge found the Respondent e
n-gaged in no violation, and she dismissed the complaint.  
My colleagues disagree,
 however, and find that the R
e-spondent violated Section 8(a)(3) by terminating the 
former welders during the hiatus between contracts.  
 I respectfully dissent because the judge™s disposition, 
in my view, was correct, and I disagree with my co
l-leagues™ 
finding of a violation, which is irreconcilable 
with the three black
-letter principles stated above.  As 
explained below, I believe my colleagues are incorrect in 

the following respects.
 First, under the Supreme Court decision in 
Darlington
, the Respondent
™s cessation of welding work was lawful 
without regard to its motivation, and it had no legal obl
i-gation
Šin the absence of work being performed
Što 
refrain from employment terminations or layoffs, or to 
do one versus the other.
 Second, even if motivation is
 relevant, I believe the 
record does not reasonably support any finding of unla
w-ful motivation.  To the extent this case involves dual m
o-tives
Šwhich I believe is not established by the record 
evidence
Šthe 
Respondent has satisfied its 
Wright Line
 burden to prove it would have taken the same actions 
without regard to any unlawful motivation.
5 Third, I believe there is no reasonable justification for 
finding a violation on the basis that the Respondent™s 
actions were ﬁinherently destructive.ﬂ  This 
phrase, most 
often associated with the Supreme Court™s 
Great Dane
 decision,
6 refers to conduct that
Šby its nature
Šcarries 
with it a necessary inference of unlawful motivation.  I 
believe any ﬁinherently destructiveﬂ finding is foreclosed 
by 
Darlington
.  Mo
reover, as one can gather from the 
facts described above, Respondent here did not do an
y-thing unlawful, and nothing in the record reasonably 

proves that Respondent™s actions were ﬁinherently d
e-structiveﬂ of protected employee rights.  
 Facts
 Hawaiian Dredg
ing Construction Company, Inc. (
the 
Respondent or HDCC) is the largest general contractor in 
the 
State 
of Hawaii and the principal power and industr
i-al (P&I) contractor in the 
State.  P&I work includes, for 
example, building and maintaining electric power 
plants 

and performing industrial mechanical work in water 

treatment plants.  The Respondent performs P&I work 
through its P&I 
division.  
 tered with the Pipefitters
.  There is no allegation that the Respondent 
engaged in unlawful discrimination with respect to these arrangements. 
 5 Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1
st Cir. 
1981), cert. denied 455 U.S. 989 (1982).
 6 NLRB v. Great Dane Trailers, Inc
., 388 U.S. 26 (1967).
 The Respondent is not a likely candidate to be e
n-meshed in unfair labor practice proceedings before the 
Board.  For at
 least 20 years, the Respondent has pe
r-formed all work requiring craft labor under collective
-bargaining agreements.  Consistent with that decades
-long practice, for many years the Respondent™s P&I 
divi-sion performed welding work using welders supplied by 

the Charging Party, International Brotherhood of Boi
l-ermakers, Iron Ship Builders, Blacksmiths, Forgers and 
Helpers, Local 627 (
the 
Union, 
the 
Boilermakers, or L
o-cal 627), under 8(f) collective
-bargaining agreements 
between the Union and the Association of
 Boilermakers 
Employers of Hawaii (
the 
Association), of which the 
Respondent was a member.  The most recent of these 
agreements was effective October 1, 2005
, to September 
30, 2010 (the 2005
Œ2010 CBA).  The Company™s de
c-ades
-old practice of performing craf
t work 
only
 under 
collective
-bargaining agreements with trade unions is 
certainly consistent with the Act, which was enacted in 

part to ﬁencourag[e] the practice and procedure of colle
c-tive bargaining.ﬂ
7   The Association and the Union began meeting on Se
p-tember 20, 2010
, to negotiate a successor agreement.  On 
September 30, the Union™s members rejected the Assoc
i-ation™s offer for a new agreement.  In the past, when the 

Respondent and one of the unions with which it partners 
were unable to conclude a succes
sor agreement by the 
expiration date of their current agreement, the Respon
d-ent and the union treated the just
-expired agreement as 
extended until a new agreement was reached.  Based on 
that practice, the Respondent believed that the 2005
Œ2010 CBA would be
 extended by mutual, tacit agreement 
while bargaining continued.
8  On October 1, the Union 
gave the Association notice that ﬁ[b]ecause recognition is 

under Section 8(f), either party is free to . . . take ec
o-nomic action or to cease bargaining,ﬂ and that i
ts me
m-bers were free to ﬁcease working without any further 
7 Sec. 1 of the Act.
 8 William Wilson, the Respondent™s president, relevantly testified as 
follows:  ﬁI expected, 
as on several other occasions in recent years and 
the time I'm familiar with it where a
greement was not reached between 
the [e]mployer and the [u]nion, that the conditions of the current 
agreement continued to be enforced, workers continued to show up to 
work and management continued to do that while the bargaining co
n-
tinuedﬂ (Tr. 95
Œ96
.)  
Tom Valentine, at the time the Respondent™s 
senior project manager and chairman of the Association, operated under 
the same expectation.  When the Union™s membership rejected the 
Respondent™s contract offer on September 30, Valentine spoke by 
telephone wit
h Local 627 Business Manager B. Allen Meyers.  Meyers 
told Valentine that he wanted to return to bargaining immediately, but 

Valentine saw no need, since (in his view) the terms and conditions of 
the 2005
Œ2010 CBA continued to apply.  As Wilson testified, 
the R
e-spondent™s relationship with the trade unions ﬁ[has] been very much a 
partnership, a very cooperative arrangementﬂ (Tr. 92). 
                                                                                                                                                           DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 90 notice.ﬂ  The same day, five Boilermakers
-represented 
employees showed up at one of the Respondent™s P&I 
projects and walked off the job.  
 On October 8, the Association and the Union formally 
agre
ed to extend the 2005
Œ2010 CBA until October 29, 
with any new agreement retroactive to October 1.  The 
parties continued bargaining and reached an agreement 
on or about October 27.  The Union™s members ratified 

the new contract, and Association Chairman To
m Vale
n-tine was informed of that fact.  
 On November 1, Union Business Representative Gary 
Aycock sent an email to Valentine.  Aycock attached to 
the email ﬁthe new Hawaii Wage/Benefit Rates that are 
effective October 1, 2010.ﬂ  The attached document i
n-clu
ded two terms that Valentine believed had not been 
discussed or agreed to during the just
-concluded negoti
a-tions:  a ﬁmaintenance of benefitsﬂ provision adding 
50 cents 
an hour to the Respondent™s Health & Welfare co
n-tribution ﬁin the event additional cont
ributions are nece
s-
sary to maintain the existing level of benefits,ﬂ and 
29 cents
 an hour for ﬁMOSTﬂ (mobilization optimization 
stabilization and training) instead of the 
24 cents
 an hour 
Valentine believed had been agreed to.  The same day
ŠNovember 1
ŠVale
ntine replied to Aycock™s email, sta
t-ing that the parties ﬁdid not negotiate these [two] itemsﬂ 
and asking Aycock to ﬁ[p]lease remove these items from 
the wage schedule.ﬂ  Aycock did not respond.
 Subsequently, Valentine sent Local 627 Business 
Manager Meye
rs a letter dated November 12, enclosing 
four copies of a document that Valentine believed acc
u-rately reflected the parties™ new collective
-bargaining 
agreement, which in his view did not include maint
e-nance of benefits and the additional 
5-cent 
contributi
on for MOST.  Valentine™s letter stated that these items 
were ﬁnot included in the recently concluded negoti
a-tions.ﬂ  At the hearing, Valentine testified that notwit
h-standing the back
-and
-forth over maintenance of benefits 
and MOST, he believed the parties
 had an agreement.
 Meyers replied to Valentine by letter dated November 
17, insisting that the two disputed terms be included, and 
setting a deadline of November 30 for Valentine to sign 
an agreement that included the disputed terms.  The U
n-ion subsequentl
y extended this deadline to December 6.  
 Meanwhile, the Respondent contracted with Hawaiian 
Electric Company (HECO) to perform welding work at 

HECO™s Kahe 4 Power Plant during a planned maint
e-nance outage.  At its peak, the Kahe 4 project would r
e-quire th
e Respondent to employ approximately 20 wel
d-ers assigned to that project.  Under the recently conclu
d-ed agreement (as under the 2005
Œ2010 CBA), the R
e-spondent was required to obtain welders by referral from 

the Union (unless the Union was unable to fulfill
 a re-quest within 48 hours, in which case the Respondent was 
entitled to ﬁemploy applicants from any other available 
sourceﬂ).  On Friday, December 3, the Respondent asked 
the Union to dispatch a welder to the Kahe 4 project on 
Monday, December 6.  No weld
er showed up on Dece
m-ber 6, and Valentine learned that Aycock was directing 
Boilermakers welders not to report to the Respondent™s 

projects.  
 That same day (December 6), Valentine emailed A
y-cock.  ﬁI do not understand the reason for this failure to 

honor 
the dispatch,ﬂ Valentine wrote.  ﬁWe have a di
s-puted contract and our position has always been that u
p-on resolution the contract would be retroactive to Oct
o-ber 1, 2010.ﬂ  Valentine also reiterated that the Union™s 

version of the contract ﬁdoes not reflect
 the agreement 
from recently concluded contract negotiations.ﬂ  Vale
n-
tine informed Aycock that the Respondent intended to 
file an unfair labor practice charge.  That charge, also 

dated December 6, alleged that the Union, on or about 
November 17 (the date o
f Business Manager Meyers™ 
letter to Valentine), violated Section 8(b)(3) by ﬁrefusing 
to sign a negotiated agreement and attempting to include 
terms in the . . . agreement that were neither discussed 
nor negotiated.ﬂ
 On December 7, the Union failed to hon
or a dispatch 
request for three welders for the Kahe 4 project.  On D
e-cember 9, the Union dispatched one welder to the Kahe 4 
project, but without giving the Respondent advance n
o-
tice who was coming or when he would arrive, contrary 
to the Union™s usual pr
actice.
 On December 12, Valentine emailed a status update to 
the Respondent™s management team.  Valentine informed 
the team that the Respondent had submitted 13 dispatch 
requests for journeymen welders for the Kahe 4 project, 

and that with one exception th
e Union had failed to ho
n-or the dispatch on the date requested.  ﬁThese delays,ﬂ 

Valentine wrote, ﬁhave been for at least two days, some 

have been for 3 to 4 days and some have not been a
n-swered at all.ﬂ  Valentine stated that the Respondent had 
contacted 
some Boilermakers welders ﬁdirectly (as pe
r-mitted by contract if the [U]nion fails to respond to our 
dispatch within 48 hours),ﬂ and had learned that the U
n-ion had told those individuals ﬁnot to report to any 
HDCC job or suffer the sanctions from the [U]ni
on.ﬂ
9  9 I take administrative notice that 
art. 17.1.20 of the 
constitution of 
the International Brotherhood of Boilermakers, Iron 
Ship Builders, 
Blacksmiths, Forgers and Helpers provides that ﬁ[n]o member shall 
accept employment with a nonunion contractor without prior written 
approval by the Business Manager or where there is no Business Ma
n-
ager, by the President of the Local Lodge 
having the jurisdiction over 

the territory.ﬂ  Under 
art. 
17.5.1, the penalties for violating 
art.
 17.1.20 
include reprimand, fine, suspension, and expulsion.  I infer that these 
are the ﬁsanctionsﬂ Valentine referred to in his December 12 
email.See 
                                                                               
HAWAIIAN DREDGING CO
NSTRUCTION CO
.  91 Valentine expressed concern that HECO ﬁcould term
i-nate [the Respondent™s] contractﬂ for the Kahe 4 project 
ﬁ[i]f the [U]nion continues this practice.ﬂ
 Meanwhile, welds performed by welders the Union 
had dispatched failed HECO™s quality
-control testi
ng, 
and HECO directed the Respondent to terminate four 
Boilermakers welders.  In an effort to retain the Kahe 4 
project work, the Respondent transferred eight welders 

from other projects to the Kahe 4 project and shut down 
those other projects.  The transf
ers were insufficient to 
offset the manpower shortages caused by the Union™s 
sporadic and untimely referrals, and HECO reassigned 
the Kahe 4 project work to another contractor.  On D
e-cember 20, Valentine reported these developments to 
Aycock, reminding Ayc
ock that for the past several years 
HECO had provided ﬁthe overwhelming majority of 

[B]oilermaker work in Hawaii,ﬂ and expressing concern 

that the Union™s untimely dispatches and the poor pe
r-formance of the welders it referred ﬁare causing HECO 

to reevalua
te its . . . relationship with HDCC and the 
[B]oilermakers.ﬂ  Valentine asked the Union to explain 
ﬁhow [it] will correct these immediate problems.ﬂ  The 
Union did not respond.
 On February 14, 2011, the Region dismissed the R
e-spondent™s 8(b)(3) charge, fin
ding that the parties ﬁdid 
not reach a complete agreement on terms and conditions 
of employment.ﬂ  By letter dated February 17, Valentine 
notified the Union that the Respondent was terminating 
their relationship.  The same day, the Respondent di
s-
charged it
s 13 remaining welders and ceased performing 
all welding work.
10 On or about February 19,
11 Valentine, Respondent™s 
vice president
, Dan Guinaugh, and its 
In-House 
Counsel 
Gary Yokoyama met with representatives of the Plum
b-ers and
 Pipefitters Union, Local 675 (
the 
Pipefitters
) to 
discuss a possible agreement.  Guinaugh asked the Pip
e-fitters if they ﬁwould take our former Boilermaker e
m-ployees as Pipefittersﬂ (Tr. 223)
Ši.e., if the Pipefitters 
would dispense with their usual require
ments and refer 
https://www.boilermakers.org/files/leadership/2011_IBB_Constitution.
pdf
 (last visited June 30, 2014).
 10 The judge characterized these as layoffs.  I agree with my co
l-leagues 
that the employees were discharged.
 11 The precise date of the first meeting between the Respondent and 
the Pipefitters is uncertain.  Valentine testified as follows:  
 Q. And how much before this February 23rd meeting was the 
previous meeting?
 A. Just a few days.  It was after we had sent the termination 
letter to the Boilermakers and it was in that time frame.  I know it 
was a couple days after that and a few days before this.  I don't 
remember precisely the date. 
 Q. So it was sometime between
 February 17th and Febr
u-
ary
 23rd? 
 A. Yes.  (Tr. 222.)
 the former employees back to the Respondent.  The Pip
e-fitters refused to do so for two reasons.  First, the parties 
were contemplating that HDCC would become signatory 
to the Pipefitters multiemployer agreement covering a
p-proximately 60 con
tractors, and that contract contained a 
ﬁmost favored nationsﬂ clause.  Under that clause, the 
Pipefitters would have to extend to all signatory emplo
y-ers any special consideration in referrals given to the 
Respondent, and it was unwilling to do so.  Secon
d, the 
Pipefitters wanted to ensure that HDCC™s former e
m-ployees possessed the necessary skills to work for any of 

their signatory employers, and therefore they were u
n-willing to waive the welding test required of all prospe
c-tive registrants in its hiring 
hall.  Guinaugh offered to 
give the Pipefitters a list of names of the former emplo
y-ees.  The Pipefitters declined, saying that they could not 

solicit membership of another union™s members.  
 On February 23, the Respondent and the Pipefitters 
met again.  B
ill Wilson, HDCC™s president, attended this 
meeting, and he repeated Guinaugh™s request from the 
first meeting, asking the Pipefitters to take HDCC™s fo
r-mer employees unconditionally.  The Pipefitters again 
declined to do so.  During this meeting, the Resp
ondent 
became signatory to the Pipefitters multiemployer 
agreement.  That agreement contained an exclusive refe
r-ral provision, which required the Respondent to ﬁsecure 
all employees covered by this agreementﬂ by referral 
from the Pipefitters™ hiring hall (
unless the Pipefitters 
could not supply the Respondent™s needs within three 
working days of the request).
12  The Pipefitters agre
e-ment also contained a union
-security provision.
13  The 
Respondent promptly notified its former employees that 
they could retur
n to the Respondent through the Pipefi
t-ters if they chose to
14
 and if they met the Pipefitters™ r
e-12 Pipefitters Agreement, Exh
. ﬁAﬂ: Referral Procedure, sec. 3
 (R. Exh. 22 at Bates No. HDCC 000517):  ﬁThe individual employer must 
secure all employees covered by this agreement through the emplo
y-
men
t office of the union except as provided in Section 11 herein b
e-low.ﬂ  Sec
. 11 (R
. Exh. 22 at Bates No. HDCC 000518) provides that 
ﬁ[i]n the event that the Union does not dispatch any applicants within 
three (3) working days following the day of the 
request of the individ
u-
al employer . . . 
, the individual employer may employ any person . . . .ﬂ
 13 Pipefitters Agreement, 
art. III, 
sec. 7 (R
. Exh. 22 at Bates No. 
HDCC 000492):  ﬁThe employer shall require each employee covered 
by this agreement to beco
me and remain a member of the union as a 
condition of employment from and after the 8
th day following the date 
of his/her employment or the effective date of this agreement, whiche
v-
er is later.ﬂ 
 14 Valentine testified that he told former employees that ﬁt
his was a 
decision you need to make, you know, what you believe is best for you, 

but these are the options availableﬂ (Tr. 226).  Most of the former e
m-ployees were contacted by Valentine™s subordinate, Superintendent 
Forrest Ramey (Tr. 274
Œ276).  Ramey tol
d them that he ﬁdidn™t know 
exactly what the process was or what hurdles they would have to 
                                                                                                                                                          DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 92 ferral requirements.  The Respondent provided its former 
employees a warehouse where they could practice in 

preparation for the Pipefitters™ welding test.  Th
e Re-spondent furnished the necessary tools, equipment, raw 

materials, and welding rods, and also provided coaching.  

Several former employees took advantage of the R
e-spondent™s offer.  At the time, the Pipefitters™ ﬁbenchﬂ 

was empty:  anyone who met the Pi
pefitters™ qualific
a-tions and signed the out
-of-work list would have been 
dispatched.  By February 25, 
6 of the Respondent™s 13 
former employees had registered with the Pipefitters; by 

May 12, 
8 had registered.
 On March 1, the Pipefitters dispatched the fi
rst welder 
to the Respondent under the parties™ newly concluded 

agreement, and the Respondent resumed performing 
welding work.  Between February 17, when it terminated 
its 8(f) bargaining relationship with the Boilermakers, 
and March 1, when it obtained it
s first welder referred 
under the Pipefitters agreement, the Respondent pe
r-formed no welding work.
 Discussion
 The General Counsel alleged that the Respondent vi
o-lated Section 8(a)(3) when it discharged its Boilerma
k-ers
-represented welders.  The judge dismi
ssed the co
m-plaint.  Analyzing the allegation under 
Great Dane 
Trailers
,15 the judge found that (i) the discharges were 
not ﬁinherently destructiveﬂ of employee rights; and (ii) 
the discharges had a ﬁcomparatively slightﬂ adverse e
f-fect on employee rights,
 the Respondent established a 
legitimate and substantial business justification for the 
discharges
Šthe absence of an agreement with the Boi
l-ermakers and HDCC™s decades
-long practice of perfor
m-ing all craft work solely under collective
-bargaining 
agreements
Šand the General Counsel did not prove an 
antiunion motive.
16  Alternatively, under 
Wright Line
, the judge assumed the General Counsel met his initial 

burden and found that the Respondent would have di
s-charged the Boilermakers
-represented welders regardles
s of any antiunion motive based on that same longstanding 
practice.
 My colleagues reverse the judge™s decision.  They find 
that the Respondent violated Section 8(a)(3) under both 

Wright Line
 and 
Great Dane Trailers
.  I would find 
Wright Line
 inapplicable f
or two reasons.  First, this case 
involves a cessation of work that was lawful under 
Dar-lington
 and similar cases without regard to the Respon
d-ent™s motivation towards the alleged discriminatees, and 
cross, but that there was a path and that if they were interested in 
returning, they needed to start down itﬂ (Tr. 275).
 15 388 U.S. 
at 
26.
 16 As my colleagues note
, the judge misstated the 
Great Dane
 framework.  I agree with their correction.
 Respondent™s employees were not discriminated against 
in favor of any other individuals.  Second, 
Wright Line
 articulates a burden
-shifting approach that applies in d
u-al-motive (sometimes called ﬁmixed motiveﬂ) situations, 
and the record here reasonably supports no motive other 

than what the Respondent articula
ted:  it wanted to have 
an applicable prehire agreement before proceeding with 

welding work, and the cessation of welding work
Š
absent such an agreement
Šresulted in the disputed e
m-ployment terminations.  
 Even assuming 
Wright Line
 applies, and further a
s-
sum
ing (as did the judge) that the General Counsel met 
his initial burden under 
Wright Line
, I would find that the 
record establishes that Respondent satisfied its burden 

under 
Wright Line
Ši.e., to prove it would have taken the 
same actions in the absence of 
any antiunion motivation.  

Finally, I would find no violation notwithstanding my 
colleagues ﬁinherently destructiveﬂ characterization in 
reliance on 
Great Dane
.  My reasons follow.
 A. Respondent™s Actions 
were Lawful Under the 
 Supreme Court™s 
Darlington
 Decision
 In 
Darlington
, the Supreme Court considered two 
types of employer actions.  First, the Court held that 

ﬁwhen an employer closes his entire business, even if the 
liquidation is motivated by vindictiveness toward the 
union, such action is not an unfa
ir labor practice.ﬂ
17  Se-cond, the Court held that a ﬁpartial closingﬂ
Šwhere ot
h-er parts of the business continue operating
Šwas also 
lawful, even if caused by antiunion considerations, u
n-less the record shows (a) the partial closing was ﬁmot
i-vated by a purpose to chill unionismﬂ among 
other
 em-ployees, and (b) ﬁthe employer may reasonably have 
foreseen that such closing would likely have that e
f-fect.ﬂ
18   The 
Darlington
 decision was applied by the Board in 
A. C. Rochat Co.
,19 where the employer
 shut down its 
sheet metal installation operations for antiunion reasons, 
resulting in the layoff of 17 employees, but continued the 
sale of air
-conditioning and refrigeration equipment.
20 The Board indicated that the discontinued installation 
services ﬁwe
re unquestionably important to its sales a
c-tivities, and vice versa,ﬂ and the evidence also showed 
17 380 U.S. at 273
Œ274
. 18  Id. at 275.
 19  163 NLRB 421 (1967).
 20  Although the displaced employees in 
A. C. Rochat
 were described 
as being ﬁlaid off,ﬂ the Board did not diff
erentiate between layoffs and 
employment terminations.  However, the Board™s decision make
s clear 
that the employees were not regarded as having any expectation of 
recall because the discontinuation of sheet metal operations was d
e-scribed as ﬁpermanent,
ﬂ and the employer went so far as to restrict its 
remaining operations so they would not require sheet metal installation.  
Id. at 422.
                                                                                                                                                                             
HAWAIIAN DREDGING CO
NSTRUCTION CO
.  93 that, following the antiunion curtailment of sheet metal 
installation, the employer ﬁrestricted its sales to transa
c-tions that would not require [sheet metal
] installation.ﬂ
21  The Board held that 
Darlington
 compelled a finding that 
these actions by the Respondent were lawful.  The Board 
found the record did not support a conclusion that the 
employer had a purpose of discouraging union activit
y among remaining
 employees.
 The Board also applied 
Darlington
 in 
Purolator A
r-mored, Inc
.,22 where the employer was engaged in a
r-mored car and related services, including a ﬁcoin room 
operationﬂ where change bags were prepared in response 
to customer orders.
23  After the coin room employees 
voted to be union
-represented (by a near
-unanimous 
vote), the employer shut down the coin room for ant
i-union reasons while continuing its other operations.
24
  Significantly, the judge analyzed the cessation of ﬁcoin 

roomﬂ op
erations under 
Wright Line
 (the judge reasoned 
that the case presented ﬁdual
-motive considerationsﬂ)
25 and
 under 
Darlington.
26  The judge found that the cess
a-tion of ﬁcoin roomﬂ operations violated Section 8(a)(3) 
under both types of analysis.  
 Significan
tly, the judge in 
Purolator
 concluded that 
each analysis was ﬁvalid and independent of the other,ﬂ 
and he stated: ﬁThe 
Wright Line
 theory is, in my view, an 
alternative theory of violation to 
Darlington
.ﬂ27  This 
position was squarely rejected by the Board
, which held 
that the cessation of ﬁcoin roomﬂ operations
Šwhile the 
remainder of the business remained ongoing
Šcould be 
held unlawful 
only
 pursuant to 
Darlington
.  Thus, the 
Board stated:
  The judge determined that the two analyses of the case 
[under 
Wrigh
t Line
 and 
Darlington
] stood independent 
of each other, and either view of the case was valid.  
We do not agree
.  Thus, to be a violation under 
Dar-lington
, a partial closing must 
not only
 be discriminat
o-ry, 
but must be motivated by a desire to chill unioni
sm 
of an employer's other employees, and it must be re
a-21  Id.
 22  268 NLRB 1268 (1984), enf
d.
 764 F.2d 1423 (11
th Cir. 1985).
 23  Id. at 1271.
 24  Id. at 127
3Œ12
75.
 25  Id. at 
1280.
 26  The judge rendered an initial decision based exclusively on a 
Wright Line
 ﬁdual motiveﬂ analysis, and the Board remanded the case 
for further consideration as to the applicability of 
Darlington
.  The 
Board™s remand in 
Purolator
 was unpublished, b
ut 
it 
is referenced in 
the Board™s subsequent opinion, 268 NLRB at 1268 fn. 3, and in the 
judge™s ﬁsupplemental decision on remand
,ﬂ id. at 12
87
Œ12
91
, which 
appears following his initial opinion
, id. at 1270
Œ1287
. 27  Id. at 1290 fn. 1.
 sonably foreseeable that the closing will have that 
chilling effect
.28  It is undisputed here that the Respondent entirely 
ceased its welding operations at a time when there was 

no applicable prehire
 agreement:  the Boilermakers™ 
agreement had expired, and Respondent had not yet e
n-tered into its new Pipefitters™ agreement.  The welding 
work was not relocated, contracted out, or performed by 

someone employed by a different entity.  There is no 
evidence
 that Respondent benefited from the temporary 
nature of its cessation of welding operations.
29  Nor is 
there any doubt that the terminated Boilermakers were 
displaced 
because of
 the cessation of welding operations.  
During the posttermination period (until
 Respondent r
e-sumed welding operations under the Pipefitters™ agre
e-ment), there was no work for welders to do.   
 In these circumstances, the Supreme Court™s decision 
in 
Darlington
 requires a conclusion that Respondent had 
the right to cease welding operat
ions, regardless of mot
i-vation, while the remainder of its business remained o
n-going, absent evidence that Respondent had the ﬁpu
r-poseﬂ of chilling union activity among 
other
 employees.  
Because the record provides no support for such a pu
r-pose, I believe 
this precludes a finding that Respondent™s 

actions violated the Act. 
 B. Respondent™s Conduct 
does 
not Involve Dual 
 Motives Subject to Scrutiny Under
 Wright Line
 Even if 
Wright Line
 were otherwise applicable here, it 
applies only in dual
-motive cases, and
 this is not a dual
-motive case.
30  The record establishes that Respondent 
discharged the Boilermakers
-represented welders for one 
reason and one reason only:  it performs craft work, such 

as welding, solely under collective
-bargaining agre
e-ments.  Thus, w
hen the Region determined that the R
e-spondent and the Boilermakers had failed to reach 
agreement on a successor 8(f) contract, the Respondent 
repudiated its bargaining relationship with the Boile
r-makers (as it was entitled to do under 
Deklewa
31), ceased 
28  Id. at 12
68
 fn.
 3 (emphasis added).
 29 Thus, there is no evidence that Respondent temporarily ceased o
p-
erations so that ﬁemployees, by renouncing the union, could cause the 
plant to reopen.ﬂ 
 Darlington
, 380 U.S. at 27
3.  Indeed, as noted in the 
introduction, the Respond
ent as a construction employer had the abs
o-
lute right, under 
Deklewa
, to abandon its Boilermakers™ relationship 
and to enter into a new prehire agreement with the Pipefitters, without 
regard to employee sentiments regarding either union.  Respondent™s 

prio
r employees were not employed when Respondent resumed wel
d-
ing operations, but these arrangements are not alleged to be unlawful.
   30 That explains why, as the judge noted, ﬁ[n]either the Acting Ge
n-
eral Counsel nor the Union argued that this case should be
 decided 
under . . . 
Wright Line
.ﬂ 31 282 NLRB 
at 
1377
Œ1378 (holding that upon the expiration of an 
8(f) agreement, ﬁthe signatory union will enjoy no presumption of 
                                                                                                                        DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 94 performing all work requiring craft labor supplied by the 
Boilermakers (in keeping with its longstanding practice), 
and terminated the employment of its Boilermakers
-represented employees (who had no work to do).  The 

Respondent™s decades
-old practice of per
forming craft 
work with employees referred by its trade
-union partners 
under collective
-bargaining agreements was the one and 
only reason for the discharges, and a dual
-motive anal
y-sis does not apply.  
 C. 
Respondent™s Conduct 
was 
not Unlawful Even 
 if Wri
ght Line
 Applies
 But even assuming 
Wright Line
 applies, and further a
s-
suming that the General Counsel met his initial burden,
32 the Respondent established its affirmative defense
Š
again, by showing that it discharged its Boilermakers
-represented employees b
ased on its longstanding practice 
of performing craft work under collective
-bargaining 
agreements.  My colleagues find that the Respondent 

failed to establish this defense because they believe it did 
not adhere to this practice with perfect consistency.  
They cite two instances of nonadherence.  They are i
n-correct on both counts.
 First, my colleagues contend that the Respondent 
failed to adhere to its policy between October 30 and 

November 12.  To the contrary, Tom Valentine, R
e-spondent™s senior project man
ager and Association 
chairman, reasonably believed that a new collective
-bargaining agreement had been concluded prior to N
o-vember 1.  On a date the record fails to pin down with 

exactitude, but sometime before November 1, Valentine 
was informed that the p
arties had reached an agreement 
and that the Union™s membership had ratified it.  More
o-ver, the record shows that as of November 1, the Union 
also believed that a new agreement had been reached.  
On November 1, Boilermakers Business Representative 
Gary Ayc
ock sent Valentine an email attaching what 
Aycock called ﬁthe new Hawaii Wage/Benefit Rates that 

are effective October 1, 2010.ﬂ  Since the parties™ Oct
o-majority status, and either party may repudiate the 8(f) bargaining 
relationshipﬂ). 
 32 In assuming for argument™s sake that the General Counsel met his 
initial burden under 
Wright Line
, I note that the Respondent™s actions 
clearly show that it did not harbor animus towards its welders because 
of their affiliation with the Boilermakers.  The
 Respondent twice r
e-quested that the Pipefitters accept those individuals without requiring 
them to meet the Pipefitters™ referral requirements.  When the Pipefi
t-ters refused to do so, the Respondent contacted the former employees, 
told them what they woul
d have to do to register with the Pipefitters, 
and provided a facility and materials so that they could practice for the 
Pipefitters™ welding test.  In short, the Respondent made every effort to 
enable its former employees to be referred back to its employ
 if they so 
chose.  At the same time, by discharging them, it left them free to 
choose to remain Boilermakers, which they could not have done had 
they remained employed by the Respondent.  See infra.
 ber 8 agreement formally extending the 2005
Œ2010 CBA 
until October 29 provided that any successor agree
ment 
ﬁ[would] be paid retroactive to the expiration (September 
30, 2010) of the current Hawaii Articles of Agreementﬂ 
(GC Ex
h. 3), the only basis for Aycock to assert that new 
wage and benefit rates were in effect retroactive to Oct
o-ber 1 was his belief th
at a successor agreement had been 
reached and ratified.  Valentine™s reply to Aycock™s 

email, also dated November 1, reaffirms his reciprocal 
belief that the parties had reached an agreement.  In that 
reply, Valentine disputed two items Aycock included in 

the ﬁWage/Benefit Ratesﬂ on the ground that they ﬁwere 
not discussed and are not included in the agreement.ﬂ  
Although the parties continued to disagree whether those 

two terms were or were not part of the agreement, Vale
n-tine testified that he believed th
e parties had an agre
e-ment.  As shown, that belief was formed prior to N
o-vember 1.
 Second, my colleagues point to the period from Oct
o-ber 1 to October 7
Ši.e., from the day after the 2005
Œ2010 CBA expired to the day before the parties formally 
agreed to ext
end the 2005
Œ2010 CBA through October 
29Šas another period during which the Respondent 
failed to adhere to its practice of performing craft work 
only with a collective
-bargaining agreement in place.  
Here, I believe my colleagues fail to appreciate the n
a-ture of the Respondent™s collective
-bargaining relatio
n-ships, which historically had been ﬁvery cooperative,ﬂ in 
the words of HDCC President Wilson.  The evidence 

shows that in practice, the Respondent and the unions 
with which it partners have treated hiat
us periods b
e-tween 8(f) contracts as contract extensions.  Thus, Wi
l-son testified that when September 30, 2010, arrived and a 

successor agreement had not yet been reached, 
  I expected, 
as on several other occasions in recent 
years
 and the time I™m familia
r with it where agre
e-ment was not reached between the [e]mployer and the 

[u]nion, that the conditions of 
the current agreement
 continued to be enforced, workers continued to show 
up to work and management continued to do that while 
the bargaining continued
.  And so my expectation was 
that bargaining would continue, but the idea that they 
would not work or potentially not work as subsequently 
occurred, I did not expect.
  (Tr. 95
Œ96 (emphasis added).)  Wilson refers to just
-expired 
agreements as ﬁcurrentﬂ 
agreements, with which both pa
r-ties continued to comply while bargaining progressed.  Va
l-entine™s response to Local 627 Business Manager Meyers 

on September 30 reflects the same expectation.  That eve
n-ing, Meyers telephoned Valentine to inform him that the
 membership had rejected the Respondent™s latest offer.  
                                                                                                                 
HAWAIIAN DREDGING CO
NSTRUCTION CO
.  95 Meyers wanted to resume bargaining immediately, but Va
l-entine told him that he did not think that was necessary 

since (in his view) the terms and conditions of the 
2005
Œ2010 CBA continued to apply
 (Tr. 193
Œ194).  
Thus, from the Respondent™s perspective, during hiatus 
periods (such as the period from October 1 to 7), it 
was
 ad-hering to its practice of performing craft work only under 

collective
-bargaining agreements because it deemed those 
agreements e
xtended during such periods by tacit agre
e-ment.
33 In sum, the Respondent™s practice, to which it consis
t-ently adhered, was to perform all craft work under co
l-lective
-bargaining agreements.  Between October 1, 2010 
and February 14, 2011, the Respondent cont
inued to pe
r-form welding work using Boilermakers
-represented 
welders (when it could get them), believing that (a) the 

2005Œ2010 CBA continued to apply in keeping with past 
practice during hiatus periods (October 1
Œ7), or (b) the 
2005Œ2010 CBA continued to 
apply under the parties™ 
October 8 extension agreement (October 8
Œ29), or (c) a 
successor agreement was in place, notwithstanding di
f-ferences of opinion concerning two items (on or about 

October 30 forward).  On February 14, 2011, the Region 
found that the
 parties had not reached a successor agre
e-ment.  On February 17, in keeping with its consistent 
practice of performing craft work solely under collective
-bargaining agreements, the Respondent ceased perfor
m-ing all Boilermakers
-craft work and discharged its
 re-maining Boilermakers
-represented employees, who had 
no work to do.  Even assuming, as my colleagues find, 
that the General Counsel met his initial burden under 

Wright Line
 with respect to the discharges, the Respon
d-ent has established its affirmative de
fense under 
Wright 
Line
 by showing that those employees would have been 
33 Even assuming there was a brief gap of less than a we
ek in R
e-spondent™s 
decades
-long
 practice of performing all craft work under 
collective
-bargaining agreements, I believe this cannot reasonably be 
regarded as defeating Respondent™s 
Wright Line
 defense.  Under the 
majority™s view, the only way the Responden
t could establish a valid 
Wright Line
 defense would have been to immediately cease all welding 
work the very moment the 2005
Œ2010 CBA expired, but this would 
have been contrary to Respondent™s long history of bridging such hiatus 
periods cooperatively.  In
 this respect, not only does my colleagues™ 
position sacrifice common sense on the altar of the law, it would clearly 
undermine labor relations stability
Šone of the core principles the 
Board is charged with preserving under the Act
Što suggest that the 
Resp
ondent here could have acted lawfully only by (i) immediately 
discontinuing all welding work based on a CBA hiatus of less than 1 
week, and (ii) disregarding Respondent™s long history of informal c
o-
operation in dealings with the Boilermakers and multiple o
the
r trade 
unions.  
Colgate
-Palmolive
-Peet Co. v. NLRB
, 338 U.S. 355, 362
Œ363 
(1949) (ﬁTo achieve stability of labor relations was the primary obje
c-tive of Congress in enacting the National Labor Relations Actﬂ)
; NLRB 
v. Appleton Elec
tric 
Co.
, 29
6 F.2d 202
, 206 (7th Cir. 1961) (a ﬁ
basic 
policy of the Act [is] to achieve stability of labor relations
ﬂ).   
 discharged in any event based on the Respondent™s de
c-ades
-long practice of performing all craft work under 
collective
-bargaining agreements.
 D. 
Respondent™s Conduct 
was 
not ﬁInherently
  Destructiveﬂ Under 
Great Dane
 I also disagree with my colleagues™ alternative finding 
that the discharge of the Boilermakers
-represented wel
d-ers was ﬁinherently destructiveﬂ of employee rights.  
Specifically, they find that the discharge was ﬁinherently 
destructive of their right to membership in the union of 
their choosing.ﬂ  They acknowledge, however, that the 

Respondent would have acted lawfully had it laid off 
those employees instead.  But the truth is, a layoff would 
have impacted their union
-members
hip choice just the 
same as the discharge did.
 Section 8(a)(3) does not prohibit all types of ﬁdiscri
m-ination.ﬂ  Rather, it only prohibits ﬁdiscrimination .
 . . to 
encourage or discourage membership in any labor o
r-
ganization
.ﬂ  See also 
NLRB v. Radio Offic
ers (A.
 H. Bull 
S.S. Co.)
, 347 U.S. 17, 43 (1954) (Sec
. 8(a)(3) does not 
ﬁoutlaw discrimination in employment as such; only such 
discrimination as 
encourages or discourages membe
r-ship in a labor organization
 is proscribedﬂ (emphasis 
added).)  Although a mo
tive to discourage membership 
in a labor organization must be proven in every case
Šusually based on evidence of subjective intent
Šthe S
u-preme Court has held that ﬁ[s]ome conduct may 
by its 

very nature contain the implications of the required i
n-tent
; the na
tural foreseeable consequences of certain a
c-tion warrant the inference.ﬂ  
NLRB v. Erie Resistor 

Corp.
, 373 U.S. 221, 227 (1963) (quoting 
NLRB v. Radio 
Officers
, 347 U.S. at 44) (emphasis added; internal qu
o-tation marks omitted).  ﬁThat is, some conduct car
ries 
with it ‚
unavoidable consequences
 which the employer 
not only foresaw but which he must have intended™ and 
thus bears ‚its own indicia of intent.™ﬂ  
NLRB v. Great 
Dane Trailers
, 388 U.S. at 33 (quoting 
NLRB v. Erie 
Resistor
, 373 U.S. at 231) (emphasis
 added).
34   My colleagues acknowledge that the Respondent was 
free to suspend welding work on February 17 until it had 
34  
The facts of 
Great Dane Trailers
 illustrate what the Court meant 
by conduct that bears its own indicia of an intent to discourage me
m-bership in a labor
 organization.  There, the employer ﬁrefused to pay 
striking employees vacation benefits accrued under a terminated colle
c-tive bargaining agreement while it announced an intention to pay such 
benefits to striker replacements, returning strikers, and nonstr
ikers who 
had been at work on a certain date during the strike.ﬂ  388 U.S. at 27.  
As the Court observed, ﬁ[t]he act of paying accrued benefits to one 
group of employees while announcing the extinction of the same ben
e-fits for another group of employees wh
o are distinguishable only by 
their participation in protected concerted activity surely may have a 

discouraging effect on either present or future concerted activity.ﬂ  Id. 

at 32.
                                                                                                                         DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 96 reached a new 8(f) agreement with another union, and to 
lay off its remaining welders with an expectation of r
e-call.  The sole remaining
 question, therefore, is whether 
discharging the Boilermakers
-represented employees 
carried ﬁunavoidable consequencesﬂ to the exercise of 

the welders™ right to membership in the union of their 
choosing that a layoff would have avoided.  Only if that 
questi
on is answered in the affirmative would it be re
a-sonable to find that the discharge ﬁbears its own indicia 
of [an] intentﬂ to discourage union membership.  
 Against this backdrop, I believe there are two pro
b-lems with my colleagues™ finding that Respondent
™s co
n-duct was ﬁinherently destructiveﬂ within the meaning of 
Great Dane
 and the other cases, referenced above, where 
the employer™s conduct ﬁby its very natureﬂ violated Se
c-tion 8(a)(3) by encouraging or discouraging membership 
in a labor organization.
 First, the Supreme Court in 
Darlington
 foreclosed rel
i-ance on the ﬁinherently destructiveﬂ theory in a case such 

as this one, where the employer exercised its lawful right 
to cease operations.  In 
Darlington
, regarding a partial 
cessation of operations (wher
e the employer™s actions 
would be unlawful only if motivated by discrimination 
aimed at ﬁchillingﬂ union activity among remaining e
m-ployees), the Supreme Court stated that even the ﬁclosing 
[of] a plant following the election of a union is not, a
b-sent an i
nquiry into the employer™s motive, 
inherently 
discriminatory
.  We are thus 
not confronted with a situ
a-tion where the employer ‚must be held to intend the very 

consequences which foreseeably and inescapably flow 
from his actions,™ .
 . . in which the Board c
ould find a 
violation of § 8(a)(3) without an examination into m
o-tive.ﬂ
35  The Supreme Court in 
Darlington
 elaborated: 
  It does 
not suffice to establish the unfair labor practice 
charged here to argue that the Darlington closing 
nec-essarily had an adverse
 impact upon unionization in 
such other plants
.  We have heretofore observed that 
employer action which has a foreseeable consequence 

of discouraging concerted activities generally 
does not 
amount to a violation of §
 8(a)(3) in the absence of a 
showing of 
motivation which is aimed at achieving the 

prohibited effect
. . . .  In an area which trenches so 
closely upon otherwise legitimate employer prerog
a-tives, 
we consider the absence of Board findings on this 
score a fatal defect in its decision
.36  Second, even if such an inquiry were not precluded 
under 
Darlington
, the hallmark characteristic of ﬁinhe
r-35  380 U.S. at 269 fn. 10 (quoting 
Erie Resistor
, 373 U.S. at 228) 
(other 
citations omitted).
 36  Id. at 276.
 ently destructiveﬂ actions
Šthat their ﬁ
very nature 
con-tain the implications of the required intentﬂ because of 

their ﬁnatural foreseeable consequences
ﬂ37Šcannot be 
reasonably associated with Respondent™s conduct.  Here, 

the potential union sentiments and union affiliation of 
Respondent™s welders predictably would have been 
the 
same
 regardless of whether 
the 
Respondent
 laid off
 the 
employees when it ceas
ed welding work subject to recall 
(the action my colleagues find the Act required) or 
ter-minated
 those employees (the action that Respondent 
actually took).  
 If employees had been 
laid off
 after the Respondent 
ceased welding work without a union contract,
 and after 
Respondent abandoned its relationship with the Boile
r-makers, the employees would have had the option of 
remaining Boilermakers and accepting referrals from the 
Boilermakers™ hiring hall to other employers.  Had those 
employees been 
recalled
 by 
the 
Respondent when it r
e-sumed doing welding work under its new Pipefitters™ 

agreement, the recalled employees would have had to 
withdraw from the Boilermakers Union and become 
members of the Pipefitters (no later than their eighth day 
of work).  Under 
arti
cle 17.1.20 of the Boilermakers™ 
constitution, members are prohibited from working for a 

nonunion contractor.
38   37  Erie Resistor
, 373 U.S. at 227 (emphasis added; 
internal quot
a-tion
 omitted).
 38  The business manager of the member™s local has authority to 
make exceptions, but there is 
no
 evidence that Business Manager Me
y-ers would have exercised that authority here, and there 
is evidence that 
he would not have.  Union members had already been threatened with 
sanctions if they worked for HDCC.  As Senior Project Manager Vale
n-
tine reported to the Respondent™s management team
 on December 12, 
Boilermakers contacted directly by the Respondent
Šonce the contra
c-tual 48
-hour waiting period had elapsed
Šreported that the Union had 
ordered them ﬁnot to report to any HDCC job or suffer the sanctions 
from the [U]nion.ﬂ  Art
. 17.5.1 of th
e Boilermakers™ constitution spells 
out those sanctions, which include fines, suspension, and expulsion.
 Moreover, 
the subsequent Pipefitters agreement, and the resulting 
requirement that the welders join the Pipefitters
 (no later than their 
eighth day of 
work)
, would have created yet another obstacle to their 
continued membership in the Boilermakers.  Art
. 17.1.4 of the Boile
r-makers™ constitution prohibits members from ﬁ[m]aintaining membe
r-ship in another labor organization that adversely affects the inter
est of 
this International Brotherhoodﬂ
Šand unlike 
art. 17.1.20, 
art. 17.1.4 
does not authorize the business manager to make exceptions.  Given the 
overlapping work jurisdictions of the Boilermakers and the Pipefi
t-ters
Šboth supply welders to contractors
Šit is unlikely that membe
r-ship in the Pipefitters would not be found to adversely affect the inte
r-est of the Boilermakers.  Moreover, to sign the Pipefitters™ out
-of
-work 
list, the Pipefitters required HDCC™s former employees to withdraw 
from the Boilermakers
.  
Tom Caughman, one of the employees HDCC 
discharged on February 17, testified that ﬁ[p]reviously, back in the 

‚90s, to get on the [Pipefitters™] out
-of
-work list you would give them 
$50 and sign a piece or two of papers and then they would dispatch 
you. 
 This time things were different.  One of the forms you sign, at the 
bottom of the form it asks you if you™re a member of another [u]nion, 
                                                                                                                                          
HAWAIIAN DREDGING CO
NSTRUCTION CO
.  97 Conversely, under the scenario that actually o
c-curred
Ši.e., after the February 17 discharges of R
e-spondent™s
 welders
Šthe welders were in preci
sely the 
same position regarding their choice of union affiliation.  
Before Respondent resumed doing welding work, the 

discharged employees were free to remain members of 
the Boilermakers and to accept referrals to other emplo
y-ers from the Boilermakers™ hi
ring hall.  After Respondent 
resumed welding work under its new prehire agreement 
with the Pipefitters, the former welders could seek work 
from Respondent under the Pipefitters™ agreement.  Sim
i-lar to the options available had they been laid off, accep
t-ing
 Respondent™s work under the Pipefitters™ agreement 
would have required the employees to withdraw from the 

Boilermakers (to avoid the risk of being fined, suspen
d-ed, or expelled under the Boilermakers™ constitution, 

described above), register with the Pipe
fitters so they 

could be referred to the Respondent or another signatory 
Pipefitters™ contractor from the Pipefitters™ hiring hall 
(the record reveals the Pipefitters™ hiring hall ﬁbenchﬂ 
was empty), and join the Pipefitters no later than the 
eighth day of
 work on their new job.  
 Either way
Šwhether the employees were laid off or 
terminated
Šthey had the same basic choice, which was 
either (i) accept a referral to Respondent (under its new 
agreement with the Pipefitters) or another signatory Pip
e-fitters™ 
contractor and join the Pipefitters (no later than 
their eighth day of work), or (ii) remain a member of the 

Boilermakers and decline such work in favor of potential 
referrals to other employers using the Boilermakers™ hi
r-ing hall (since Respondent was no 
longer party to a Boi
l-ermakers™ agreement).  The ﬁnatural foreseeable cons
e-quencesﬂ that resulted from discharging the welders, in 
comparison to the ﬁnatural foreseeable consequencesﬂ 
that would have resulted from laying them off, are ide
n-tical.    
 In my 
view, only one reasonable conclusion can be 
drawn from the foregoing analysis.  The discharge of the 
welders was not ﬁinherently destructive of their right to 
membership in the union of their choosing,ﬂ as my co
l-leagues would have it.  If it was inherently
 anything, it 
was inherently 
neutral
 in that regard because under either 
option
Šdischarge or layoff
Šthe employees would have 
faced the same choice.  
 It is true that, had the Respondent merely ﬁlaid offﬂ the 
employees when it ceased performing welding work
, it 
might have attempted to recall them from layoff without 

the need for a referral from the Pipefitters™ hiring hall.  

Yet, I believe it is clear that nothing in the Act imposed 
and then it said words to the effect that you had to get a withdrawal 
from the other [u]nionﬂ (Tr. 175).
    such a legal obligation on 
the 
Respondent.  These actions 
undisputedly comme
nced during 
the 
Respondent™s hiatus 
between contracts.  During that period, 
the 
Respondent 
had no contractual obligation regarding the appropriate 
treatment of employees for whom there was no work 

(i.e., whether to implement discharges or layoffs), nor 
was
 there any contractual obligation to recall anyone if 
and when welding operations resumed.  Certainly, the 
Act did not require one course rather than the other.  This 
is because (i) 
the 
Respondent had exercised the lawful 
right to abandon its Boilermakers™
 relationship; and (ii) 
Section 8(d) of the Act prohibits the Board from impo
s-ing substantive contract terms on an employer.
39  More
o-ver, had the Respondent attempted to ﬁrecallﬂ welders 
represented by the Boilermakers
Šwhen 
the 
Respondent 
was party to its 
new agreement with the Pipefitters
Œthis 
would clearly have breached the Pipefitters agreement.
 40  In short, the path pursued by 
the 
Respondent was the 
only one in which its former employees could be 
reemployed by the Respondent without making 
the 
Re-sponde
nt liable for breaching the Pipefitters™ agreement 
(which it lawfully entered into) and without exposing 
the 
Respondent™s former employees to the risk of being fined 

by the Boilermakers (whose constitution prohibits wor
k-ing for nonsignatory contractors).  
  If one examines the situation from a wider perspective, 
it is equally apparent that the Respondent™s discharge of 
39  Sec. 
8(d) states that the duty to bargain collectively does not r
e-quire a party ﬁto agree to a proposal or require the making of a conce
s-sion.ﬂ  See also 
H. K. Porter Co. v. NLRB
, 397 U.S. 99 (1970), where 
the Supreme Court stated: ﬁIt is implicit in the entire
 structure of the 
Act that the Board acts to oversee and referee the process of collective 
bargaining, leaving the results of the contest to the bargaining strengths 
of the parties.
 . . . The Board
™s remedial powers under § 10 of the Act 
are broad, but the
y are limited to carrying out the policies of the Act 
itself. 
 One of these fundamental policies is freedom of contract
.  While 
the parties' freedom of contract is not absolute under the Act, allowing 

the Board to compel agreement when the parties themselv
es are unable 
to agree 
would violate the fundamental premise on which the Act is 

based
Šprivate bargaining under governmental supervision of the 
procedure alone, without any official compulsion over the actual terms 
of the contract
.ﬂ 
 Id. at 107
Œ108 
(footnotes omitted)
 (emphasis added)
.  The constraint associated with Sec. 8(d) prevents the Board from i
m-posing contract terms regardless of whether, as was the case here, no 
agreement is presently in effect.
 40 The Pipefitters™ agreement requires the Res
pondent to ﬁsecure all 
employees covered by this agreement through the employment office of 
the union.ﬂ  R. Exh. 22 at Bates No. HDCC 000517.  As an exception 
to this requirement, the Respondent may employ any person ﬁ[i]n the 
event that the Union does not
 dispatch any applicants within three (3) 
working days following the day of the request of the individual e
m-ployer.ﬂ  Id. at Bates No. HDCC 000518.  That is the sole exception. 
As my colleagues observe, under Sec. 8(f)(2) the Pipefitters would not 
have bee
n able to enforce the union
-security clause of the Pipefitters™ 
agreement against employees recalled from layoff until the eighth day 
following their recall.  But Sec. 8(f)(2) would not prevent those recalls 
from constituting a contract
.                                                                                                                                                           DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 98 its Boilermakers
-represented welders was not inherently 
destructive of their rights under the Act.  First, the R
e-spondent did not discharge 
the employees and continue 
performing welding work.  It ceased performing all such 
work, in keeping with its longstanding business practice 

of performing craft work only under collective
-bargaining agreements.  With no work to perform, the 

Respondent had t
o choose between discharging its wel
d-ers and laying them off with an expectation of recall, as 
my colleagues acknowledge.  Nothing in the Act r
e-quired the Respondent to choose one option over the 
other.  Second, as explained above, the effect on emplo
y-ees™
 exercise of their right to membership in the union of 
their choice would have been the same under either o
p-tion, layoff or discharge.  Thus, it cannot be said that 
discharging them carried ﬁunavoidable consequencesﬂ to 
the exercise of the welders™ right t
o membership in the 
union of their choosing that a lay off would have avoi
d-ed, such that the discharge bore ﬁits own indicia of [an] 
intentﬂ to discourage union membership.  Third, having 
lost the Boilermakers as a labor source, the Respondent 
needed to se
cure a new source, and it had already ident
i-fied the Pipefitters as an alternative well before February 
17, 2011, the discharge date.
41 Fourth, the Respondent, 
long accustomed to dealing with trade unions, would 

naturally assume
Šas proved true
Šthat the Pip
efitters 
would insist on an exclusive referral system and union 

security, precluding the possibility that the former e
m-ployees could have remained in HDCC™s employ as 
members of the Boilermakers.  Fifth, at its initial meeting 
with the Pipefitters on Febru
ary 18 or 19 and again on 
February 23 when it signed an agreement, the Respon
d-ent tried to persuade the Pipefitters to accept its former 

employees without their having to meet the Pipefitters™ 

registration requirements.  Sixth, when the Pipefitters 
refused
 this request, the Respondent did everything it 
reasonably could to help its former employees return to 
its employ if they so chose
Šinforming them what they 
had to do to register with the Pipefitters, and furnishing a 
shop, tools, equipment, and materials 
necessary for those 
workers to prepare for the Pipefitters™ welding test.  In 

my opinion, one cannot reasonably infer from this course 
of conduct an intent to discourage membership in any 
labor organization.
 41 In a December 1
2, 2010 email to the Respondent™s management 
team, Valentine wrote:  ﬁWith the current situation and the ongoing 
contract problems with the boilermakers I believe it™s time for HDCC 
to seriously consider evaluate [sic] if our relationship with the boile
r-makers is the best option moving forward.  For the past few years 
we™ve noticed that the skill level and professionalism of the boilerma
k-
ers has been eroding at an alarming rate.  With the new contract their 

compensation will be on par with pipefitters . . .
 .ﬂ  (R
. Exh. 15.)
 To support their finding of a violation under 
Great 
Dane
, my colleagues principally rely on two cases:  
CIMCO
, 301 NLRB 342 (1991), enfd. 964 F.2d 513 (5th 
Cir. 1992), and 
Jack Welsh
, 284 NLRB 378 (1987).  
Both are clearly distinguishable from the circumstances 
presented here.
 In 
CIMCO
, the union 
told
 the employer that the union 
would not object if its members continued to work for 

CIMCO after the IBEW withdrew from the GPA agre
e-ment, and CIMCO discharged them anyway.
42
  Here, 
there is no evidence the Respondent was ever informed 

that Business Manager Me
yers would permit Boilerma
k-ers to be employed by the Respondent absent a colle
c-
tive
-bargaining agreement.  I also believe the record co
n-tradicts my colleagues™ contention that the Respondent 
had no basis for doubting the discriminatees™ willingness 
to work
 in the absence of a CBA.  Valentine was e
x-pres
sly told by Boilermakers welders he contacted in 
December 2010
Šwhen the Boilermakers were failing to 

honor the Respondent™s dispatch requests
Šthat the U
n-ion had ordered them ﬁnot to report to any HDCC job or 
suffer the sanctions from the [U]nion.ﬂ  Additionally, 
42 In 
CIMCO
, the respondent employer, which performed maint
e-nance work at chemical facilities nationwide, was party to a General 
Presidents™ Project Maintenance Agreement (the ﬁGPA agreementﬂ) 
involving a number of international unions, 
including the IBEW.  The 
GPA agreement covered all CIMCO™s maintenance work.  Although 
the union parties to the GPA agreement were internationals, employees 
were referred to CIMCO under the GPA agreement by local unions.  
One of CIMCO™s projects involved m
aintenance work at a Sterling 
Chemical plant in Texas.  IBEW Local 527 referred electricians to 

CIMCO at the Sterling site.  
 Midway through the Sterling project, the president of the IBEW
Šthe International
Šannounced that it was withdrawing from the GPA 
agreement effective December 31, 1989.  Bruce Uffelman, CIMCO™s 
labor relations manager, was concerned that as a result, Local 527 
would stop referring workers to the Sterling site.  The International 
assured Uffelman that it was leaving that decision entire
ly up to the 
Local, but Uffelman never asked Local 527 what it intended to do.  
Meanwhile, one of CIMCO™s site superintendents asked Local 527™s 
business manager whether Local 527 would object to its members 
working at the Sterling site after December 31. 
 The business manager 
replied that he would not object.  The site superintendent reported that 
response to CIMCO™s site manager, and the site manager reported it to 
Uffelman.  Notwithstanding the business manager™s assurances, of 
which Uffelman was aware, 
on the last workday of 1989 CIMCO™s site 
manager (at Uffelman™s instructions) assembled the electricians and 
told them that because the IBEW was withdrawing from the GPA 
agreement, CIMCO would consider them all to have voluntarily quit 

effective December 3
1 (eliciting vocal protests to the contrary).  U
f-felman testified that the electricians were deemed to have voluntarily 
quit because they had been referred by Local 527.  CIMCO advertised 
for electricians in local newspapers, and many of the discharged ele
c-tricians applied.  However, CIMCO instructed its site manager to hire a 

ﬁcore complementﬂ of nonunion applicants before hiring any applicants 

who had ﬁvoluntarily quit.ﬂ  CIMCO hired a ﬁcore complementﬂ of 
roughly 20 nonunion electricians before consideri
ng and hiring any 
electricians formerly referred by Local 527.
                                                                                                                                           
HAWAIIAN DREDGING CO
NSTRUCTION CO
.  99 even if Meyers would have permitted Boilermakers
-represented employees to work after HDCC contracted 
with the Pipefitters, the Pipefitters would have required 
those individuals to withdraw from the Boil
ermakers 
before permitting them to sign its out
-of-work list.  See 
supra fn. 37.  Furthermore, in 
CIMCO
, the employer r
e-fused to hire or consider its former employees until it had 
hired a ﬁcore complementﬂ of nonunion employees.  

Here, the Respondent went 
to considerable lengths to 
help its former employees return to its employ.  It asked 

the Pipefitters, twice, to accept the former employees for 

referral without having to meet the Pipefitters™ usual r
e-quirements, including a welding test
Šand when the 
Pipef
itters declined to do so, the Respondent immediat
e-ly notified its former employees of the Pipefitters™ r
e-quirements, provided a facility for them to practice for 

the test, furnished the necessary tools, equipment, and 

materials, and even provided coaching.
  CIMCO
 does not 
support my colleagues™ 8(a)(3) finding.
 The other case cited by my colleagues
ŠJack Welsh 
Co.
, 284 NLRB 378 (1987)
Šis no more convincing.  In 
Jack Welsh
, the employer decided not to renew its 8(f) 
contract with Carpenters Local 690 and repu
diated the 
bargaining relationship.  The owner told his nephew, 
who was an employee, that he was ﬁgoing open shop.ﬂ  
The nephew replied that he would have to quit because 
he belonged to a union.  The owner then discharged the 
rest of the union carpenters, 
based on the assumption that 
they would also have to quit.  The Board found that those 
discharges violated Section 8(a)(3) under 
Great Dane
, reasoning that it was incumbent on the employer to give 

those employees an opportunity to decide for themselves 
whe
ther to quit and remain union members, or continue 
working for the respondent after it went ﬁopen shopﬂ and 
withdraw from the union.
 The key difference between 
Jack Welsh
 and the instant 
case is that here, employees were not denied the right to 

decide for 
themselves whether to quit and remain me
m-bers of the Union or continue working and withdraw 

from the Union, for the simple reason that there was no 
ﬁcontinue workingﬂ option.  When the Region decided 
that HDCC and the Boilermakers did not have an agre
e-ment
, HDCC stopped performing welding work alt
o-gether, in keeping with its practice of performing such 
work only under collective
-bargaining agreements.  With 
welding work at a standstill, there was no work for the 

employees to do, and no choice for employees 
to make 
between quitting or working.  The only choice was for 
the Respondent to make between discharging its emplo
y-ees or laying them off and recalling them once it had a 
contract with the Pipefitters.  And, as explained above, 
that choice was neutral with
 respect to employees™ exe
r-cise of their right to membership in the union of their 
choice, since either way (layoff/recall or discharge), the 
employees would have to choose between the Boile
r-makers and the Pipefitters.  As also explained above, the 

Respond
ent™s choice was 
not neutral with respect to ris
k-ing a contract breach with the Pipefitters.  Recalling its 

employees from layoff would have exposed the R
e-spondent to a claim of having breached the exclusive 
referral article of the Pipefitters agreement.  
Discharging 
them and facilitating their transition to the Pipefitters for 
dispatch under that article was the risk
-free alternative in 
that regard.  
 CONCLUSION
 In sum, I believe 
the 
Respondent™s actions here were 
permissible under 
Deklewa
, which governs 
prehire 
agreements, and under 
Darlington
, which establishes that 
employers can cease operations regardless of their mot
i-vation (subject to limited exceptions that have no appl
i-
cation in the instant case).  Moreover, if this case is an
a-lyzed under 
Wright Li
ne or 
Great Dane
, the record esta
b-lishes that the Respondent did not violate the Act.  As a 
final matter, my colleagues find that 
the 
Respondent had 
available only a single lawful course of action, which 
was to place employees on ﬁlayoffﬂ subject to ﬁrecal
lﬂ 
when it lawfully ceased its welding operations.  Howe
v-er, this conclusion improperly disregards the fact that 
the 
Respondent was in a hiatus between contracts and ther
e-fore had no contractual obligations regarding employees 
displaced by a lack of work; 
the 
Respondent had no obl
i-gation to engage in bargaining regarding this issue b
e-cause it had lawfully abandoned its relationship with the 

Boilermakers following expiration of the Boilermakers™ 
agreement; and the Board is prohibited from imposing 
these type
s of substantive contractual terms on emplo
y-ers or unions.
 For these reasons, I respectfully dissent.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations
 Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees
 for your ben
e-fit and protection
   DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 100 Choose not to engage in any of these protected 
activities
.  WE WILL NOT
 discharge or otherwise discriminate 
against you 
because of 
your
 membership in, activities on 
behalf of, or referral from, International Brotherhood of 
Boilermakers, Iron Ship Builder
s, Blacksmiths, Forgers 
and Helpers, Local 627, or
 any other labor organization.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 WE WILL
, within 14 days from the date of the Board™s 
Order, offer Kona Akuna, Paul Aona, Crispin Bantoy, 

Domingo Delos Reyes, Jeffery Esmeralda, Joseph Ga
l-zote, Manuel Gaoiran, Daniel Marzo Jr., Henry Merrill, 

Peter Pagaduan, Joselito Peji, Rolando Tirso, and Ke
n-neth Valdez full reinstatement to their former jobs or, if 
those jobs no longer exist, to substantially equivalent 
positions, without prejudice to their seniority or any ot
h-er rights or privileges previously enjoyed.
 WE WILL
 make Kona Akuna, Paul Aona, Cri
spin Ba
n-toy, Domingo Delos Reyes, Jeffery Esmeralda, Joseph 

Galzote, Manuel Gaoiran, Daniel Marzo Jr., Henry Me
r-rill, Peter Pagaduan, Joselito Peji, Rolando Tirso, and 
Kenneth Valdez whole for any loss of earnings and other 

benefits resulting from their di
scharge, less any net inte
r-im earnings, plus interest.
 WE WILL
 compensate the affected employees for any 
adverse tax consequences of receiving lump
-sum bac
k-pay award
s, and 
WE WILL
 file a report with the Social 
Security Administration allocating the backpay
 award
s to 
the appropriate calendar quarters.
 WE WILL
, within 14 days from the date of the Board™s 
Order, remove from our files any reference to our unla
w-ful discharge
s of the above named employees, and 
WE WILL
, within 3 days thereafter, notify each of the
m that 
this has been done and that the discharges will not be 
used against them in any way.
  HAWAIIAN 
DREDGING 
CONSTRUCTION 
COMPANY
, INC
.  The Board™s decision can be found at 
www.nlrb.gov/case/37
-CA-008316
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 

from the Executive Secretary, National Labor Relations 
Board, 1099 14th Street, N.W., Washington, D.C. 20570, or 
by calling (202) 273
-1940.      Meredith 
A. Burns 
and
 Trent K. K
akuda, 
for the Acting General 
Counsel.
 Barry W. Marr 
and
 Megumi Sakae (Marr, Jones & W
ang), for 
the R
espondent.
 Caren S
encer 
and
 David Rosenfeld (Weinberg, Roger & R
ose
n-feld), 
for the Charging Party.
 DECISION
 STATEMENT OF THE 
CASE
 ELEANOR 
LAWS
, Administrative Law Judge.  This case was 
tried in Honolulu, Hawaii, on November 6
Œ7, 2012.  The Inte
r-national Brotherhood of Boilermakers, Iron Ship Builders, 
Blacksmiths, Forgers and Helpers, Local 627 (the Boilermakers 
or the Union) filed the charg
e on May 12, 2011.  The Acting 
General Counsel issued the original complaint on Nove
m-ber
 30,
 2011, and issued an amended complaint on January 13, 
2012.  Hawaiian Dredging Construction Company, Inc. (the 

Respondent or Hawaiian Dredging) filed a timely answe
r den
y-ing all material complaint allegations.  The Respondent filed a 
Motion for Summary Judgment on March
 31, 2012, which the 
National Labor Relations Board (the Board) denied on Febr
u-ary
 28, 2012.
 The Acting General Counsel issued a compliance specific
a-tion and order consolidating the compliance specification with 
the amended complaint on September 10, 2012.  The Respon
d-
ent filed a timely answer.  At the hearing, I severed the compl
i-ance specification from the amended complaint and took ev
i-dence on the un
fair labor practices complaint only. 
 The issue before me is whether Respondent™s layoffs of K
o-na Akuna, Paul Aona, Crispin Bantoy, Domingo Delos Reyes, 
Jeffery Esmeralda, Joseph Galzote, Manuel Gaoiran, Daniel 
Marzo Jr., Henry Merrill, Peter Pagaduan, Jos
elito Peji, Rola
n-do Tirso, and Kenneth Valdez (the alleged discriminatees) vi
o-lated Section 8(a)(
3) and (
1) of the National Labor Relations 
Act (the Act).  
 On the entire record, including my observation of the d
e-meanor of the witnesses, and after consider
ing the briefs filed 
by the Acting General Counsel, the Respondent, and the Union, 
I make the following
 FINDINGS OF 
FACT
 I.  JURISDICTION
 The Respondent, a Hawaii corporation
, with an office and a 
place of business in Honolulu, Hawaii, is a general contrac
tor 
in the construction industry.  
During the past 
12 months and at 
all material times
, it derived gross revenues in excess of 
$500,000 and purchased and received goods valued in excess of 

$50,000 directly from points outside the 
State of 
Hawaii.  The 
                    
HAWAIIAN DREDGING CO
NSTRUCTION CO
.  101 part
ies admit, and I find, that the Respondent is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act and that the Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 A.  Background
 Hawaiian Dredging is the largest general contractor in the 
State of Hawaii with roughly 230 salaried employees and 375 
craft labor employees.  Its building projects include hotels, 
houses, highways and roads, and piers.  The Respond
ent also 
does renovation and foundation work both for their own and 
other contractors™ projects.  In addition, the Respondent is the 
state™s principal power and industrial contractor, and its e
m-ployees perform industrial work at sewage and wastewater 

treat
ment plants.  The Respondent™s industrial operations co
n-sist of five divisions: heavy, waterfront, power and industrial, 
and two building oriented groups.  For more than 20 years, 
Hawaiian Dredging has performed all craft work pursuant to 
collective
-bargai
ning agreements (CBAs).  (Tr. 
90Œ91, 106
, 253, 256
.)1 William Wilson is the Respondent™s longtime president.  
Tom Valentine manages the Respondent™s power and industrial 

(P&I) division.  The work he oversees is industrial mechanical 
construction and genera
lly involves welding.  Prior to January 
2012, Valentine was a senior project manager. In that capacity, 
he oversaw power related projects.  The Hawaiian Electric 
Company (HECO) has been, at all relevant times, the Respon
d-ent™s primary client in this area. 
Gordon Caughman, general 

foreman over the Pipefitters since March 2011, oversees the 
labor and mechanical work for the P&I division.  He reports to 
the P&I division managers.  Caughman was previously the 
Boilermakers™ general foreman. 
 B. The Collective
-Ba
rgaining Relationship
 The Association of Boilermaker Employers of Hawaii (the 
Association) represents employer
-members in negotiating and 
administering CBAs.  From at least October 1, 2005, to Febr
u-ary 17, 2011, the Respondent was a member of the Associ
a-tion.
2  For roughly 8 years up until February 2011, Valentine 
was chairman of the Association.  
 For at least 20 years, up until February 17, 2011, the Boile
r-makers and the Association were parties to a collective
-
bargaining relationship under Section 8(f) o
f the Act.  Boile
r-makers worked in Hawaiian Dredging™s P&I division.  In add
i-tion to welding, they did rigging, equipment setting, PVC work, 
and piping.  Some employees worked on the same project 
through its completion, while other employees were transferr
ed 
among jobs. 
 1 Abbreviations used in this decision are as follows: ﬁTr.ﬂ for tra
s-cript; ﬁR. Exh.ﬂ for Respondent™s exhibit; and ﬁGC Exh.ﬂ for Acting 
General Counsel™s exhibit.  Although I have included seve
ral citations 
to the record to highlight particular testimony or exhibits, I emphasize 
that my findings and conclusions are based not solely on the evidence 
specifically cited but rather are based on my review and consideration 
of the entire record.
 2 The 
other members were Arakaki Mechinical and Elayer Enterpri
s-es.
 The most recent CBA between the Association and the Boi
l-ermakers ran from October
 1, 2005, through September 30, 
2010.  (GC Exh. 2.)  Upon expiration of the contract, having 
not reached a new agreement, the parties agreed to extend its 
term
s through October 29, 2010, with any new agreement re
t-roactive to September 30.  (GC Exh. 3.)  
 On Friday October 1, 2010, the Boilermakers™ attorney sent, 
via email, a letter to Boilermakers™ business agent, Allen Me
y-ers, informing him that because the CB
A fell under Section 
8(f), either party was free to cease bargaining or take economic 

action.  He further noted that because the requisite 60
-day n
o-tice had been given, the members of the Local 627 could cease 
working without further notice or bargaining. 
 Boilermakers™ 
business 
representative
, Gary Aycock
, forwarded the letter to 
Valentine.  (R. Exh. 3.)  That same day, the Boilermakers a
r-rived for work at the Sand Island wastewater facility and not
i-fied Superintendent Manny Fernandez that they did not int
end 
to work because their contract had expired.  (Tr. 96; R. Exh. 4.)  
By Monday, October 4
, the Boilermakers had resumed work.  
(Tr. 112.) 
 Contract negotiations continued into November with the pa
r-ties disagreeing about inclusion of maintenance of benefi
ts 
provision and an increase in the mobilization optimization st
a-bilization and training (MOST) benefit.  (R. Exhs. 6, 7.)  On 
November 12, Valentine forwarded to Meyers four copies of a 
CBA he believed the Boilermakers had ratified.  (R. Exh. 7.)  
On Nove
mber 17, Meyers sent a letter to Valentine that, in 
addition to pointing out minor corrections, instructed the R
e-spondent to add a 50
-cent
-per
-year maintenance of benefits 
provision and include an increase in the MOST contribution.  

Meyers requested a resp
onse no later than November 30, but 
this was extended to December 6.  (R. Exh. 8; Tr. 262.) 
 C.  The Kahe 4 Project, Continued Negotiations, and 
 Board Charges  
 In December
, Hawaiian Dredging 
contracted with 
HECO t
o provide 
about 20 
Boilermaker welders for a power
plant outage 
at HECO
™s Kahe 4 power p
lant
 (the Kahe 4 project).  
On D
e-cember 3, 
Hawaiian Dredging
 submitted a request to 
the Boi
l-ermakers to dispatch a 
welder to 
the Kahe 4 plant on 
December 
6.  
(R. 
Ex
h. 10; Tr. 164,
 203
.)  S
uperintendent Forrest Ramey 
notified management that the Boilermakers had not dispatched 
a worker on December 6.  Caughman contacted Aycock to 
inquire, and Aycock stated that Meyers was handling dispatc
h-es from Arizona.  According to Caughman, when he and 
Mey-ers spoke, Meyers asked, ﬁwords to the effect ofﬂ whether the 
Union had gotten management™s attention.  Caughman also 
called Manuel 
(Kalani
) Gaoiran, the worker who was supposed 
to report to the Kahe 4 project on December 6.  By Caughman™s 
account, Gaoi
ran responded that he was told not to report and 
did not want to get stuck in the middle.  (Tr. 166.)  Valentine 
had to notify HECO about the dispatch problems, which caused 
him concern because HECO is his major customer.  (R. Exh. 9, 

10.)  
 Later that sam
e day, December 6, Aycock sent Valentine an 
email inquiring as to whether he intended to respond to the 

November 12 letter Meyers had sent him about the contract.  

Valentine responded, copying Meyers and others.  He stated 
                                                             DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 102 that Meyers™ letter did not accur
ately reflect the agreement 
from the most recent negotiations.  He 
further wrote, 
ﬁI do not 
understand the reason for this failure to honor the dispatch.  We 
have a disputed contract and our position has always been that 
upon resolution the contract wo
uld 
be retroactive to October 1, 
2010.ﬂ  He concluded by informing Aycock and Meyers that 
the Association had been advised to file an unfair labor practi
c-es complaint and would be doing so that day.  (R. Exh. 11.) 
 The Association filed charges with the NLRB o
n December 
6, alleging that the Union violated Section 8(b)(3) of the Act by 
attempting to add a maintenance of benefits provision and i
n-crease the MOST benefit without first negotiating.  (R. Exh. 
12.)   During the investigation of this 
charge, Hawaiian D
red
g-ing requested mediation of the contract dispute through Federal 

Mediation and Conciliation Services (FCMS), but the Boile
r-makers declined.  (GC Exh. 1(k) Valentine Decl.)
 On December 7, the Boilermakers did not dispatch three 
journeymen requested for t
he Kahe 4 project.  (R. Exh. 13.)  
One worker was dispatched the evening of December 9 without 
notice to the Respondent or HECO.  Workers continued to 
show up at the site unannounced.  Valentine sent Aycock an 
email on December 10, asking him to tell Hawai
ian Dredging 

and HECO when it was dispatching Boilermakers to the Kahe 4 
project.  (R. Exh. 14.)  On December 12, Valentine sent an e
-mail to Wilson, then Vi
ce President Dan Guinagh, 
and the R
e-spondent™s in
-house 
Counsel Gary Yokoyama, detailing the 
proble
ms with staffing for the HECO project, expressing his 
concern about the Boilermakers™ failure to dispatch workers as 
well as the quality of their work, and opining that Hawaiian 
Dredging should consider terminating its relationship with 
them.  (R. Exh. 15.
)  To provide manpower to the Kahe
 4 pro-ject,
 the Respondent 
transferred 
its eight Boilermaker welders 
from other ongoing projects to the Kahe 
4 project
, forcing the 
other projects to shut down
.  (Tr. 263, 273
Œ274.)
  According to 
a spreadsheet Ramey prepar
ed, Boilermakers had failed to 
show for 24 12
-hour shifts as of December 16.  (R. Exh. 16.)  
HECO ultimately removed some work from Hawaiian Dred
g-
ing because of its inability to staff it. (Tr. 212, 273
.) On December 18, HECO directed the Respondent to term
i-nate four welders because their welds failed radiographic tes
t-ing.  Valentine directed the Boilermakers to prepare a written 

response as to how the Union would correct the problem so that 

he could present it to HECO.  (R. Exhs. 17
Œ18.)  He did not 
receive
 a response.  (Tr. 218.)
 D. Termination of the 8(f) Agreement and Layoffs
 Valentine received a letter from the Board on February 17, 
2011, regarding the December
 6, 2010 charges.
3  The Board 
dismissed the charges, concluding that the parties did not reach 

complete agreement on the terms and conditions of emplo
y-ment.  (R. Exh. 21.)   
 Relying on the Board™s dismissal, the Association terminated 
its relationship with the Boilermakers effective Monday, Fe
b-ruary 17, 2012, on the basis that there was no CBA in place.  At 
around noon, Valentine and Ramey met with Caughman to 
3 The letter is dated February 14 and date
-stamped February 15, 
which was a 
Tuesday
.  inform him the Boilermaker employees were being laid off 
because there was no contract.  The Boilermakers received 

termination notices at
 the end of the workday.  (GC Exhs. 4
Œ19.)  At the time, the employees did not receive notice of any 
plan to rehire them.  The Respondent separated the employees 

because there was no contract in place, not due to a lack of 
work
.4  E. Contract with the Pipe
fitters Union
 On February 18, 2011, Valentine and Guinaugh met with 
representatives of the Plumbers and Pipefitters Union, Local 
675 (the 
Pipefitters) to discuss the possibility of entering into a 
contract.  Guinagh asked the Pipefitters™ business manager 
and 
secretary/treasurer, Reginald Castanares, if he would accept 
Hawaiian Dredging™s former Boilermaker employees as 
the 

Pipefitters.  Castanares stated that membership would be cond
i-tioned on following the Pipefitters™ standard practice of appl
y-ing, inter
viewing, and passing a welding test and a drug test.
5  The Respondent and the Pipefitters became parties to a CBA on 

February 23.
6  (R. Exh. 22.)  In a meeting earlier that day, Wi
l-son informed Castanares that Hawaiian Dredging wanted the 
employees who had
 worked under the contract with the Boi
l-ermakers to continue working and asked if they could be r
e-ferred through the Pipefitters.  Castanares responded with the 
same answer he had given to Guinaugh.  
 Shortly after the contract with the Pipefitters was sig
ned, 
Caughman and Ramey informed the alleged discriminatees that 
they could sign up with the Piperfitters if they wanted to co
n-
tinue working for Hawaiian Dredging.  Wilson did not believe 
the Boilermakers would have trouble passing the Pipefitters™ 
welding
 test because the work they had performed over the 
years had almost always met the Respondent™s contractual o
b-ligations.  The Respondent permitted them to use its warehouse 
facility to practice their welding skills in preparation for the 
welding test.  Haw
aiian Dredging performed no welding work 
between February 17 and March 1, 2011, when the first worker 
was dispatched under the February 23 contract with the Pipefi
t-ters.  (Tr. 228.)
 By February 25, 2011, 6 out of the 13 alleged discriminates 
had registered
 with the Pipefitters.  By May 12, 2011, eight had 
registered.  (R. Exh. 23.)  The additional five alleged discrim
i-nates did not register. 
 Wilson did not care which union referred the former Boile
r-maker
-employees to work for Hawaiian Dredging, as long as 
the work was performed under a contract. (Tr. 109.)  
 III.  ANALYSIS
 The issue before me is whether the Respondent laid off the 
alleged discriminatees in violation of Section 8(a)(
3) and (
1) of 
the Act.
7  4 The parties entered into a stipulation on this fact. (Tr. 9
Œ10
.) 5 The Pipefitters™ CBA contains a 
ﬁUnifor
m Conditions
ﬂ provision 
(most favored nation clause) which would be violated by a deviation of 
its hiring and referral procedures.
 6 The CBA between the Pipefitters™ Union and the Respondent was 
also pursuant to Sec
. 8(f) of the Act. 
 7 The Association™s t
ermination of its 8(f) relationship with the U
n-
ion is not at issue in this case.  The Association is not named in the 
                                                                                                                                          
HAWAIIAN DREDGING CO
NSTRUCTION CO
.  103 Both the Acting General Counsel and the Charging Pa
rty a
r-gue that the layoffs were inherently destructive of employee 
rights, and therefore antiunion motivation may be inferred. 
NLRB v. Great Dane Trailers, Inc
., 388 U.S. 26, 34 (1967).  
 Before jumping into analysis under 
Great Dane
 or any fami
l-iar legal paradigm, it is important to point out the extremely 
unique factual scenario this case presents.  Much of the case 
law that has developed under 
Great Dane 
and its progeny co
n-cerns strikes, lockouts, and other actions where the parties have 

some s
ort of continuing obligation to each other.  This case 
occurs in a very different context that derives from the unique 
nature of the construction industry.  Here, the Association had 
lawfully terminated its 8(f) relationship with the Union, and the 
parties
 therefore had no continuing contractual obligations to 
each other.  The majority of the case law also concerns repla
c-ing union workers with nonunion workers and/or workers not 
affiliated with the union that is a party to the case.  Here, co
n-sistent with i
ts longstanding practice, the Respondent refused to 
go ﬁopen shopﬂ and would only employ craft workers who 
were affiliated with a union and were operating under a CBA, 
regardless of any particular union affiliation.  Against this un
u-sual factual backdrop, 
I turn to the legal analysis. 
 Under 
Great Dane
, if the employer™s conduct is ﬁinherently 
destructiveﬂ of important employee rights, no proof of an ant
i-union motivation is needed and the Board can find an unfair 

labor practice even if the employer introduc
es evidence that the 
conduct was based upon important business considerations.  If 
the adverse effect of the discriminatory conduct on employee 
rights is ﬁcomparatively slight,ﬂ and the employer has come 
forward with evidence of legitimate and substantial 
business 
justifications for its actions, antiunion motivation must be 
proved to sustain the charge.  
Ibid.
  The burden is upon the 
employer to establish that it was motivated by legitimate obje
c-tives.
 The first question to answer, then, is whether the empl
oyer™s 
conduct was ﬁinherently destructiveﬂ of important employee 
rights.  
ﬁInherently destructiveﬂ 
conduct involves actions 
ﬁthat 
exhibit hostility to the process of collective bargaining,ﬂ and 
that have ﬁ
far reaching effects which could hinder future ba
r-gaining; 
i.e
., conduct that creates visible and continuing obst
a-cles to the future exercise of employee rights.ﬂ 
Esmark, Inc. v. 

NLRB
, 887 F.2d 739 (7th Cir. 1989)
 (quoting 
Portland 
Willamette Co. v. NLRB
, 534 F.2d 1331, 1334 (9th Cir. 1976)
.  See also
 Roo
sevelt Memorial Medical Center
, 348 NLRB 1016 
(2006); 
Bud Antle, Inc
., 347 NLRB 87 (2006)
.  In addition, 
ﬁconduct which discriminates solely upon the basis of partic
i-pation in strikes or union activity
ﬂ may be inherently destru
c-tive. 
Portland Willamette Co
, 534 F.2d 
at 1334.
 In the instant case, there was no future bargaining to occur 
between at the time of the layoffs, as the Association had la
w-
fully terminated the 8(f) agreement with the Boilermakers U
n-ion.  As such, the Respondent™s actions did not hinde
r future 
bargaining. 
 complaint.  The Union had contended that termination of the 8(f) rel
a-tionship violated the Act, but this charge was investigated and di
s-missed.
 As to whether the layoffs distinguished among workers 
based on participation in protected activity, the evidence shows 
that all employees who had worked under the terminated 8(f) 
agreement but no longer were covered by a CBA were laid
 off, 
regardless of union or any other protected activity.  The e
m-ployees who had worked under the contract with the Boile
r-makers were afforded the same opportunity to work as any 

other employee, 
i.e.
, under a contract once one was in place.  
The Responden
t had no obligation to treat the employees who 
had worked under the former Boilermakers™ contract more 
favorably than its other craft workers by permitting them to 
work without the protections of a CBA.  In short, the Respon
d-ent laid off the alleged discri
minatees because they were no 
longer working under a contract, not because they were me
m-bers of the Boilermakers or any other union.
8  Once a new CBA 
was in place, the Respondent facilitated returning the emplo
y-
ees to work, as detailed above, on a nondiscr
iminatory basis.  
Accordingly, the Respondent™s actions here are not ﬁ
demo
n-strably so destructive 
. . . that the Board need not inquire into 
employer motivation, as might be the case, for example, if an 
employer permanently discharged his unionized staff a
nd re-placed them with employees known to be possessed of a violent 

antiunion animus.
ﬂ  American Ship B
uilding Co. v. NLRB
, 380 
U.S. 300, 309 (1965).  
See also
 D&S Leasing
, 299 NLRB 658, 
659 (1990) (terminating employees and refusing to rehire them 
to 
escape bargaining obligations inherently destructive).  Based 
on the unique facts of this case, I do not find that the Respon
d-ent™s conduct was inherently destructive of employee rights. 
 The Acting General Counsel and the Union assert that the 
Respondent 
was required to continuously employ the alleged 
discriminatees.  This, however, assumes a right to employment 
on terms inconsistent with the Respondent™s longstanding pra
c-tice of having its craft work performed under CBAs rather than 
a right to be free fro
m discrimination. Though the transition 
was not seamless, the Respondent acted quickly and its mana
g-ers clearly prioritized the continued employment of the alleged 
discriminatees without regard to whether they were still me
m-bers of the Boilermakers Union.
 The Acting General Counsel and the Union further assert 
that the employees were laid off simply because they were 

members of the Boilermakers Union.  As noted above, the di
s-tinguishing factor was not Boilermaker membership but rather 
lack of a CBA.  Though
 the two did go hand in hand under the 
circumstances present, this does not imply discrimination given 
the facts of this case.  As the Supreme Court stated in 
Amer
ican
 Ship B
uilding. Co
., 380 U.S. at 311
Œ313:   
  [W]
e have consistently construed the sectio
n to leave u
n-scathed a wide range of employer actions taken to serve legi
t-
imate business interests in some significant fashion, even 
though the act committed  may tend to discourage union 
membership. 
See, e.g.,
 National Labor Relations Board v. 
Mackay Radi
o & Telegraph Co.
, 304 U.S. 333, 347, 58 S.Ct. 
904, 911, 82 L.Ed. 1381.
   8 Management did not know whether the alleged discriminatees r
e-mained Boilermakers 
union members.  (GC Exh. 1(m), Valentine De
c-laration.)
                                                                                                                                                           DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 104 It is true that the employees suffered economic disadvantage 
because of their union's insistence on demands unacceptable to 
the employer, but this is also true of many steps which an
 em-ployer may take during a bargaining conflict, and the existence 
of an arguable possibility th
at someone may feel himself
 dis-couraged in his union membership or discriminated against by 
reason of that membership cannot suffice to label them viol
a-tions of
 Section 
8(a)(3) absent some unlawful intention. 
 Though there is no bargaining conflict before me in the i
n-stant case, the Court™s reasoning regarding the absence of u
n-lawful intention, under the circumstances present, is noneth
e-less persuasive.
 Assuming,
 without finding, that the conduct was inherently 
destructive, the next step is to consider the degree to which the 

Respondent's conduct affected important employee rights. For 
the reasons that follow, I find the adverse effect on employee 
rights was ﬁcomp
aratively slight.ﬂ  No welding work was pe
r-formed between February 17 and March 1, 2011, when the first 
employee under the new contract with the Pipefitters was sent 
to work.  As set forth above, the employees working under the 
former contract with the Boi
lermakers were considered for 
work under the new contract without regard to their Boilerma
k-er status, and in fact the Respondent facilitated their re
-employment. 
 The Respondent™s burden at this juncture is to prove it had 
legitimate and substantial busine
ss justifications for its actions.  
The Respondent™s asserted justification, simply put, is that it 

requires its craft employees to perform work under CBAs.
9  More specifically, the Respondent points to the reasons Section 
8(f) was enacted.  As the Respond
ent notes, the legislative hi
s-tory of Section 8(f) shows it was added to the Act because of 
the co
nstructio
n industry employer™s need to ﬁ
know his labor 
costs before making the estimate u
pon which his bid will be 
basedﬂ and ﬁto ensure the employers in the 
construction indu
s-try would have a readily available supply of skilled craft wor
k-ers for quick referral.ﬂ  
S. 
Rep. No. 86
Œ187 (1959).  See also 
NLRB v. Bridge Workers
 Local 103
, 434 U.S. 335, 348
Œ349
 (1978).
  Neither the Acting General Counsel nor the Unio
n has 
refuted the Respondent™s evidence that, for at least the past 20 
years, it has exclusively relied on the union hiring halls to pr
o-vide labor to it under CBAs governed by Section 8(f).  I find 
that such reliance, given the purpose of Section 8(f) and 
the 

mutual safeguards 8(f) agreements provide to both parties, co
n-stitutes a legitimate business justification.
10     The Acting General Counsel and the Union assert that the 
Board™s decision in 
CIMCO
, 301 NLRB 342 (1991), enfd
. 963 
F.2d 513 (5th Cir. 1992
), controls and requires me to find the 
9 Neither the Acting General Counsel nor the Union argued that this 
case should be decided under the Board™s fam
iliar analysis in 
Wright 
Line
, 251 NLRB 1083 (1980).  Assuming such analysis governs and 
that the Acting General Counsel has met its initial burden, I find that 
the Respondent™s requirement to have its craft work performed purs
u-
ant to CBAs is a legitimate 
nondiscriminatory reason for its actions, 
and the Acting General Counsel has not presented evidence to show 
this was pretext. 
 10 The problems the Respondent faced after the CBA with the Boi
l-ermakers expired, detailed above, underscore its rationale for requiring 

work to be performed under a valid enforceable contract. 
 Respondent violated Section 8(a)(
3) and (
1).  There are mater
i-al distinctions, however, between 
CIMCO
 and the instant case.  
In 
CIMCO
, the union terminated its 8(f) agreement with the 
company at a particular worksite
 that employed electricians, 
and the company disputed the legitimacy of this action.  Ther
e-after, in response to unsubstantiated rumors that the union was 
not going to permit its members to work at the site, the comp
a-ny terminated them but stated it consid
ered them to have volu
n-tarily quit.  The company then placed ads in the paper and, 
although all the electricians who had been referred by the union 
applied, it hired a ﬁcore groupﬂ of employees who exclusively 
were not from the union.  Thereafter, it hired
 some of the ele
c-tricians who had previously been referred by the union.  The 
Board agreed with the administrative law judge that this course 
of conduct was inherently destructive of employee rights.  The 
key to the judge™s finding was that the employees w
ere term
i-nated because they had been referred by the union, and the 
company took this action because the union would not agree to 
reinstate its participation in the 8(f) agreement.  
 In the instant case, unlike in 
CIMCO
, the Respondent did not 
advertise fo
r outside nonunion employees.  The company in 
CIMCO
 discriminated in its hiring when it initially only co
n-sidered the electricians who had not previously been referred by 
the union.  By stark contrast, the Respondent here did not co
n-sider or hire any nonun
ion employees to resume work without a 
CBA in place, and did not at any point favor workers who were 
unaffiliated with the Boilermakers.  The evidence shows that 
the Respondent facilitated the Boilermakers™ referral under the 
new CBA and considered them fo
r hire from the outset on a 
nondiscriminatory basis.  Finally, unlike in 
CIMCO
, the R
e-spondent was not attempting to coerce the Boilermakers, as the 
Association had already lawfully terminated the 8(f) relatio
n-ship. Accordingly, I find that the rationale i
n CIMCO
 does not 
fit the facts of this case. 
 Assuming a finding that the Respondent™s conduct was i
n-herently destructive, I find that, unlike in 
CIMCO
, the R
e-spondent has met its burden to prove it had legitimate and su
b-stantial business justifications fo
r its actions, as set forth above.  
The rationale set forth in 
CIMCO 
rested on unwarranted spec
u-lation that the electricians the union had referred would not 
show up for work if hired as nonunion workers.  The rationale 
here is grounded in the fact that th
ere was no longer a contract 

governing the work at issue, and the Respondent™s legitimate 

business model requires all craft work to be performed under a 
CBA.
11  The Board™s analysis in 
Jack Welsh Co.
, 284 NLRB 378 
(1987), does not apply, and merely obfuscates the legal issue 
presented in the case at hand.  In 
Jack Welsh
, upon expiration 
of an 8(f) agreement between the employer and the union, the 

company went ﬁopen shopﬂ and Welsh, the owner, terminate
d 11 The Union avers that the Respondent argued other business justif
i-cations, including work disruptions and quality issues.  
The Respon
d-
ent, however, has consistently argued that it laid off the alleged di
s-criminatees because of the Board™s determination that no contract e
x-
isted.  While the Respondent has asserted that some of the problems 
that arose after the CBA expired illust
rate why it maintains a practice of 
only having craft work performed under contracts, the problems the
m-selves were not alleged as business justifications. 
                                                                                                                                           
HAWAIIAN DREDGING CO
NSTRUCTION CO
.  105 three union
-member employees.  The Board found this violated 
the Act because the employees were not given the option to 

continue working in the new nonunion environment. Here, the 
Respondent never intended to become a nonunion shop.  R
a-ther, the Responde
nt took steps to get a new contract into place 
promptly and facilitated the alleged discrimnatees™ continued 
employment, as detailed above.  There is no evidence to su
p-port a finding that the Respondent attempted to subvert union
i-zation or the Act.  
 The C
harging Party further asserts that the Respondent
™s de-cision to lay off
 the alleged discriminatees
 because
 they lacked union 
representation and a union contract violates the Act to the same
 degree it would to take the same action
 because
 they were represented.  The complaint contains no such allegation 
on its face or by amendment, it was not litigated or defended, 
and I therefore do not consider it.  Likewise, the Acting General 
Counsel hypothesizes that had the 
Respondent terminated the 

alleged discriminat
ees at the ins
istence of the Pipefitters, 
both 
Respondent and the Pipefitters Union would have violated the 
Act
 under the Board™s reasoning in 
Austin & Wolfe Refriger
a-tion
, 202 NLRB 135 (1973).  As this was neither asserted in the 
complaint nor litigated, 
and is argued from a speculative stance 
only, I do not consider it.  
 The Acting General Counsel notes that the Respondent could 
have required the alleged discriminatees to join the Piperfitters 
pursuant to a valid security clause after the 7
-day grace per
iod 
Section 8(f) provides.
  Citing to
 Acme Tile 
& Terazzo Co
., 306 
NLRB 479, 480
Œ481 (1992), reaffirmed after remand by 318 
NLRB 425, enfd. 87 F.3d 558 (1st Cir. 1996), the Acting Ge
n-eral counsel asserts that this is only permissible when there is 

continuo
us employment.  
Acme Tile
 concerned pressure to join 
the Bricklayers Union immediately, without the requisite grace 
period, in the context of the Bricklayers™ ongoing campaign to 
force the workers to join their union.  There is no evidence the 
Respondent a
ttempted to subvert any required waiting period, 
nor is there evidence that the Respondent was assisting the 
Pipefitters in some sort of campaign to force the alleged di
s-criminatees to join its union.  Finally, the Acting General 
Counsel cites to 
National 
Fabricators, Inc
., 295 NLRB 1095 
(1989) (quoting 
Gatliff Business Products,
 276 NLRB 543, 558 
(1985))
, for the proposition that laying off 
employees who are 
likely to engage in protected activities ﬁis the kind of coercive 

discrimination that naturally ten
ds to discourage unionization 
and other concerted activity.ﬂ
  This is unpersuasive given that 
there is no hint that the Respondent was discouraging union 
activity or any rights protected under the Act.
12    Based on the foregoing, considering the unique fa
ctual ci
r-cumstances present in this case, I find the Acting General 

Counsel has failed to prove that the Respondent violated the 
Act as alleged.
 CONCLUSION
 OF 
LAW The Respondent™s actions of laying off the alleged discrim
i-natees did not violate Section 8(a
)(3) and (
1) of the Act. 
 [Recommended Order 
for dismissal 
omitted from public
a-tion.]
 12 The Acting General Counsel also references 
Steel Fabricators, 
Inc
., 271 NLRB 524, 532 (1984).  Th
at case, however, involved layoffs 
following an unlawful refusal to bargain, whereas there was no further 
duty to bargain in the instant case. 
                                                             